Exhibit 10.99

 

APNs: 162-16-510-007 through 162-16-510-018, inclusive,

162-16-510-021 through 162-16-510-031, inclusive,

162-16-511-002, 162-16-511-003, 162-16-511-009,

162-16-610-006 through 162-16-610-031, inclusive, and

161-16-611-001 through 162-16-611-014, inclusive

 

Recording requested by and recorded

counterparts should be returned to:

 

Sony Ben-Moshe, Esq.

Latham & Watkins LLP

600 West Broadway, Suite 1800

San Diego, California 92101

 

Mail Property Tax Statements to:

 

Wynn Golf, LLC

Legal Department

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

 

DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT AND FIXTURE FILING

 

MADE BY

 

WYNN GOLF, LLC,

a Nevada limited liability company,

as Trustor,

 

to

 

Nevada Title Company,

a Nevada corporation,

as Trustee,

for the benefit of

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

in its capacity as Collateral Agent for the benefit of the Secured Parties,

as Beneficiary

 

*******************************************************************************

 

THIS INSTRUMENT IS TO BE FILED AND INDEXED IN THE REAL ESTATE RECORDS AND IS
ALSO TO BE INDEXED IN THE INDEX OF FINANCING STATEMENTS OF CLARK COUNTY, NEVADA
UNDER THE NAMES OF WYNN GOLF, LLC AS “DEBTOR” AND DEUTSCHE BANK TRUST COMPANY
AMERICAS AS “SECURED PARTY.” TRUSTOR’S ORGANIZATIONAL NUMBER IS NEVADA FILE
NUMBER LLC13421-2004. INFORMATION CONCERNING THE SECURITY INTEREST MAY BE
OBTAINED FROM BENEFICIARY AT THE ADDRESS SET FORTH BELOW.

 

THIS INSTRUMENT IS A “CONSTRUCTION MORTGAGE” AS THAT TERM IS DEFINED IN SECTION
104.9334(8) OF THE NEVADA REVISED STATUTES AND SECURES AN OBLIGATION INCURRED
FOR THE CONSTRUCTION OF AN IMPROVEMENT UPON LAND.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

ARTICLE ONE COVENANTS OF TRUSTOR

   12    

1.1

  

Performance of Financing Documents

   12    

1.2

  

General Representations, Covenants and Warranties

   12    

1.3

  

Compliance with Legal Requirements

   13    

1.4

  

Taxes

   13    

1.5

  

Insurance.

   13    

1.6

  

Condemnation

   14    

1.7

  

Care of Trust Estate.

   14    

1.8

  

Further Encumbrance.

   15    

1.9

  

Partial Releases of Trust Estate.

   16    

1.10

  

Further Assurances.

   16    

1.11

  

Security Agreement and Financing Statements

   17    

1.12

  

Assignment of Leases and Rents

   19    

1.13

  

Expenses.

   20    

1.14

  

Beneficiary’s Cure of Trustor’s Default

   20    

1.15

  

Compliance with Permitted Lien Agreements

   21    

1.16

  

Defense of Actions

   21    

1.17

  

Affiliates.

   21    

1.18

  

Title Insurance

   21

ARTICLE TWO FINANCING DOCUMENTS PROVISIONS

   22    

2.1

  

Interaction with the Bank Guarantee, the 2014 Notes Indenture and the Security
Agreement.

   22    

2.2

  

Other Collateral

   22

ARTICLE THREE DEFAULTS

   22    

3.1

  

Event of Default

   22

ARTICLE FOUR REMEDIES

   23    

4.1

  

Acceleration of Maturity

   23    

4.2

  

Protective Advances

   23    

4.3

  

Institution of Equity Proceedings

   23    

4.4

  

Beneficiary’s Power of Enforcement.

   23    

4.5

  

Beneficiary’s Right to Enter and Take Possession, Operate and Apply Income.

   24    

4.6

  

Leases

   26    

4.7

  

Purchase by Beneficiary

   26    

4.8

  

Waiver of Appraisement, Valuation, Stay, Extension, Redemption Laws and
Marshalling

   26    

4.9

  

Receiver

   27    

4.10

  

Suits to Protect the Trust Estate

   27    

4.11

  

Proofs of Claim

   27    

4.12

  

Trustor to Pay the Obligations on Any Default in Payment; Application of Monies
by Beneficiary.

   27

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

   

4.13

  

Delay or Omission; No Waiver

   28    

4.14

  

No Waiver of One Default to Affect Another

   28    

4.15

  

Discontinuance of Proceedings; Position of Parties Restored

   29    

4.16

  

Remedies Cumulative

   29    

4.17

  

Interest After Event of Default

   29    

4.18

  

Foreclosure; Expenses of Litigation

   29    

4.19

  

Deficiency Judgments

   30    

4.20

  

Waiver of Jury Trial

   30    

4.21

  

Exculpation of Beneficiary

   30

ARTICLE FIVE RIGHTS AND RESPONSIBILITIES OF TRUSTEE; OTHER PROVISIONS RELATING
TO TRUSTEE

   31    

5.1

  

Exercise of Remedies by Trustee

   31    

5.2

  

Rights and Privileges of Trustee

   31    

5.3

  

Resignation or Replacement of Trustee

   31    

5.4

  

Authority of Beneficiary

   32    

5.5

  

Effect of Appointment of Successor Trustee

   32    

5.6

  

Confirmation of Transfer and Succession

   32    

5.7

  

Exculpation

   32    

5.8

  

Endorsement and Execution of Documents

   33    

5.9

  

Multiple Trustees

   33    

5.10

  

Terms of Trustee’s Acceptance

   33

ARTICLE SIX MISCELLANEOUS PROVISIONS

   33    

6.1

  

Heirs, Successors and Assigns Included in Parties

   33    

6.2

  

Addresses for Notices, Etc

   34    

6.3

  

Change of Notice Address

   34    

6.4

  

Headings

   34    

6.5

  

Invalid Provisions to Affect No Others

   35    

6.6

  

Changes and Priority Over Intervening Liens

   35    

6.7

  

Estoppel Certificates

   35    

6.8

  

Waiver of Setoff and Counterclaim; Other Waivers

   35    

6.9

  

Governing Law

   35    

6.10

  

Reconveyance

   36    

6.11

  

Attorneys’ Fees

   36    

6.12

  

Late Charges

   36    

6.13

  

Cost of Accounting

   36    

6.14

  

Right of Entry

   36    

6.15

  

Corrections

   36    

6.16

  

Statute of Limitations

   37    

6.17

  

Subrogation

   37    

6.18

  

Joint and Several Liability

   37    

6.19

  

Homestead

   37    

6.20

  

Context

   37    

6.21

  

Time

   37

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

   

6.22

  

Interpretation

   37    

6.23

  

Effect of NRS 107.030

   37    

6.24

  

Amendments

   37

ARTICLE SEVEN POWER OF ATTORNEY

   38    

7.1

  

Grant of Power

   38    

7.2

  

Other Acts

   38

ARTICLE EIGHT GUARANTOR PROVISIONS

   38    

8.1

  

Absolute and Unconditional Obligations

   38    

8.2

  

Waiver

   39    

8.3

  

Net Worth Limitation

   40 SCHEDULE A        DESCRIPTION OF THE LAND     

 

iii



--------------------------------------------------------------------------------

DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT AND FIXTURE FILING

 

THIS DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND
FIXTURE FILING (hereinafter called “Deed of Trust”) is made and effective as of
December 14, 2004, by WYNN GOLF, LLC, a Nevada limited liability company
(together with all successors and assigns of the Trust Estate (as hereinafter
defined), “Trustor”), whose address is 3131 Las Vegas Boulevard South, Las
Vegas, Nevada 89109, to Nevada Title Company, a Nevada corporation, whose
address is 2500 North Buffalo, Suite 150, Las Vegas, Nevada 89128, as trustee
(“Trustee”), for the benefit of DEUTSCHE BANK TRUST COMPANY AMERICAS
(“Beneficiary”), whose address is 60 Wall Street, 27th Floor, New York, NY
10005, as collateral agent under the Intercreditor Agreement (as hereinafter
defined) for and on behalf of (i) Deutsche Bank Trust Company Americas, in its
capacity as administrative agent (together with its successors and assigns in
such capacity, the “Bank Agent”) for and on behalf of the Bank Lenders under
that certain Credit Agreement (as the same may be amended or modified from time
to time, the “Bank Credit Agreement”) dated as of even date herewith among Wynn
Las Vegas, LLC (hereinafter referred to as “Borrower”), the Bank Agent and the
other parties signatory thereto (such other parties, together with the Bank
Agent, the “Bank Lenders”), pursuant to which the Bank Lenders have agreed to
lend to Borrower up to an aggregate principal amount of $1,000,000,000, and (ii)
U.S. Bank National Association, in its capacity as indenture trustee (together
with its successors and assigns in such capacity, the “2014 Notes Indenture
Trustee”) for and on behalf of the 2014 Noteholders (as hereinafter defined)
under that certain First Mortgage Notes Indenture (as the same may be amended or
modified from time to time, the “2014 Notes Indenture”) dated as of even date
herewith among Borrower, Wynn Las Vegas Capital Corp., a Nevada corporation
(“Capital Corp.,” together with Borrower as issuers under the 2014 Notes
Indenture, the “Issuers”), the 2014 Notes Indenture Trustee and the other
parties signatory thereto pertaining to the 6 5/8% First Mortgage Notes due 2014
issued by the Issuers in the aggregate principal amount of $1,300,000,000
(together with any other notes issued from time to time under the 2014 Notes
Indenture, the “2014 Notes”).

 

THIS INSTRUMENT SECURES FUTURE ADVANCES. THE MAXIMUM AMOUNT OF PRINCIPAL TO BE
SECURED HEREBY IS $2,300,000,000. THIS INSTRUMENT IS TO BE GOVERNED BY THE
PROVISIONS OF NRS 106.300 THROUGH NRS 106.400 INCLUSIVE.

 

THE OBLIGATIONS SECURED HEREBY INCLUDE REVOLVING CREDIT OBLIGATIONS WHICH PERMIT
BORROWING, REPAYMENT AND REBORROWING. INTEREST ON OBLIGATIONS SECURED HEREBY
ACCRUES AT A RATE WHICH MAY FLUCTUATE FROM TIME TO TIME.

 

DEFINITIONS - As used in this Deed of Trust, the following terms have the
meanings hereinafter set forth:

 

“Accounts Receivable” shall have the meaning set forth in Section 9-102 (NRS
104.9102) of the UCC for the term “account.”

 

1



--------------------------------------------------------------------------------

“Appurtenant Rights” means all and singular tenements, hereditaments, rights,
reversions, remainders, development rights, privileges, benefits, easements (in
gross or appurtenant), rights-of-way, licenses, gores or strips of land,
streets, ways, alleys, passages, sewer rights, water courses, water rights and
powers, and all appurtenances whatsoever and claims or demands of Trustor at law
or in equity in any way belonging, benefiting, relating or appertaining to the
Project, the Trustor, the airspace over the Land, or any of the Trust Estate
encumbered by this Deed of Trust, or which hereinafter shall in any way belong,
relate or be appurtenant thereto, whether now owned or hereafter acquired by
Trustor.

 

“Bankruptcy” means, with respect to any Person, that (i) such Person shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or such Person shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against such Person any case,
proceeding or other action of a nature referred to in subsection (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against such Person any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) such Person shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in subsection (i), (ii), or (iii) above; or (v) such
Person shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (vi) such Person shall, or
the board of directors (or similar governing body) of such Person (or any
committee thereof) shall, adopt any resolution or otherwise authorize any action
to approve any of the actions referred to in clause (iii) above.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute thereto.

 

“Business Day” means for all purposes, a day other than a Saturday, Sunday or
other day on which commercial banks in New York City, New York or Las Vegas,
Nevada are authorized or required by law to close.

 

“Deed of Trust” means this Deed of Trust as it may be amended, increased or
modified from time to time.

 

“Disbursement Agreement” means that certain Master Disbursement Agreement dated
as of even date herewith, among the Borrower, the Bank Agent, the 2014 Notes
Indenture Trustee, Deutsche Bank Trust Company Americas, as disbursement agent,
and the other parties signatory thereto, as the same may hereafter be amended or
modified in accordance with its terms and the terms of the Bank Credit Agreement
and the 2014 Notes Indenture.

 

2



--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 3.1 hereof.

 

“FF&E” means all furniture, fixtures, equipment, appurtenances and personal
property now or in the future contained in, used in connection with, attached
to, or otherwise useful or convenient to the use, operation, or occupancy of, or
placed on, but unattached to, any part of the Site or the items described in
clause (i) of the definition of Improvements whether or not the same constitutes
real property or fixtures in the State of Nevada, including all removable window
and floor coverings, all furniture and furnishings, heating, lighting, plumbing,
ventilating, air conditioning, refrigerating, incinerating and elevator and
escalator plants, cooking facilities, vacuum cleaning systems, public address
and communications systems, sprinkler systems and other fire prevention and
extinguishing apparatus and materials, motors, machinery, pipes, appliances,
equipment, fittings, fixtures, building materials, construction materials, all
gaming and financial equipment, computer equipment, calculators, adding
machines, gaming tables, video game and slot machines, and any other electronic
equipment of every nature used or located on any part of the Site or the items
described in clause (i) of the definition of Improvements, together with all
venetian blinds, shades, draperies, drapery and curtain rods, brackets, bulbs,
cleaning apparatus, mirrors, lamps, ornaments, cooling apparatus and equipment,
ranges and ovens, garbage disposals, dishwashers, mantels, and any and all such
property which is at any time installed in, affixed to or placed upon the Site
or items described in clause (i) of the definition of Improvements.

 

“Financing Documents” means the Loan Documents (as defined in the Credit
Agreement), the 2014 Notes Indenture and the Security Documents.

 

“Governmental Authority” means any agency, authority, board, bureau, commission,
department, office, public entity, or instrumentality of any nature whatsoever
of the United States federal or foreign government, any state, province or any
city or other political subdivision or otherwise, whether now or hereafter in
existence, or any officer or official thereof, including, without limitation,
any Nevada Gaming Authority.

 

“Imposition” means any taxes, assessments, water rates, sewer rates, maintenance
charges, other governmental impositions and other charges now or hereafter
levied or assessed or imposed against the Trust Estate or any part thereof.

 

“Improvements” means (i) all the buildings, structures, facilities and
improvements of every nature whatsoever now or hereafter situated on the Land or
any other real property encumbered hereby, and (ii) all FF&E to the extent the
same constitutes real property or fixtures in the State of Nevada.

 

“Indemnity Agreements” means, collectively, (i) that certain Indemnity Agreement
dated as of even date herewith by Trustor for the benefit of the Bank Agent and
certain other indemnified parties named therein and (ii) that certain Indemnity
Agreement dated as of even date herewith by Trustor for the benefit of the 2014
Notes Indenture Trustee and certain other indemnified parties named therein.

 

“Insolvent” means with respect to any person or entity, that such person or
entity shall be deemed to be insolvent if it shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due and
payable and/or if the fair market value of its assets does not exceed its
aggregate liabilities.

 

3



--------------------------------------------------------------------------------

“Intangible Collateral” means (i) the rights to use all names and all
derivations thereof now or hereafter used by Trustor in connection with the Site
or Improvements, together with the goodwill associated therewith, and all names,
logos, and designs used by Trustor, or in connection with the Site or in which
Trustor has rights, with the exclusive right to use such names, logos and
designs wherever they are now or hereafter used in connection with the Project
(or in connection with the marketing of the Project), and any and all other
trade names, trademarks or service marks, whether or not registered, now or
hereafter used in the operation of the Project, including, without limitation,
any interest as a lessee, licensee or franchisee, and, in each case, together
with the goodwill associated therewith; (ii) subject to the absolute assignment
contained herein, the Rents; (iii) any and all books, records, customer lists,
concession agreements, supply or service contracts, licenses, permits,
governmental approvals (to the extent such licenses, permits and approvals may
be pledged under applicable law), signs, goodwill, casino and hotel credit and
charge records, supplier lists, checking accounts, safe deposit boxes (excluding
the contents of such deposit boxes owned by persons other than Trustor and its
subsidiaries), cash, instruments, chattel papers, including inter-company notes
and pledges, documents, unearned premiums, deposits, refunds, including, but not
limited to, income tax refunds, prepaid expenses, rebates, tax and insurance
escrow and impound accounts, if any, actions and rights in action, and all other
claims, including, without limitation, condemnation awards and insurance
proceeds, and all other contract rights and general intangibles resulting from
or used in connection with or otherwise relating to the operation and occupancy
of the Trust Estate and the Improvements and in which Trustor now or hereafter
has rights; and (iv) general intangibles, vacation license resort agreements or
other time share license or right to use agreements, including, without
limitation, all rents, issues, profits, income and maintenance fees resulting
therefrom, whether any of the foregoing is now owned or hereafter acquired.

 

“Land” means the real property situated in Clark County, Nevada, more
specifically described in Schedule A attached hereto and incorporated herein by
this reference, including any after acquired title thereto.

 

“Legal Requirements” means all applicable restrictive covenants, applicable
zoning and subdivision ordinances and building codes, all applicable health and
environmental laws and regulations, all applicable gaming laws and regulations,
and all other applicable laws, ordinances, rules, regulations, judicial
decisions, administrative orders, and other requirements of any Governmental
Authority having jurisdiction over Trustor, the Trust Estate and/or any
Affiliate of Trustor, in effect either at the time of execution of this Deed of
Trust or at any time during the term hereof, including, without limitation, all
“Environmental Laws” as defined in the Bank Credit Agreement and Nevada Gaming
Laws.

 

“Nevada Gaming License” means any gaming license necessary for the ownership,
construction, maintenance, financing or operation of the Project, whether issued
and/or required by Nevada Gaming Authorities, Nevada Gaming Laws or otherwise.

 

“Notes” means, collectively, those certain (i) promissory note(s) to be issued
pursuant to the Bank Credit Agreement, as the same may be amended or replaced
from time to time in accordance with its terms and (ii) 2014 Notes, as the same
may be amended or replaced from time to time in accordance with its terms.

 

4



--------------------------------------------------------------------------------

“NRS” means the Nevada Revised Statutes as in effect from time to time.

 

“Obligations” means the payment and performance by Trustor of each covenant and
agreement of Trustor contained in this Deed of Trust and the other Financing
Documents (including, without limitation, the payment and performance of each
covenant and agreement contained in any “Specified Hedge Agreements” (as such
term is defined in the Bank Credit Agreement), but only to the extent that the
Bank Credit Agreement permits Trustor’s obligations thereunder to be secured by
the Financing Documents).

 

“Permitted Disposition” means (i) the sale, transfer, lease or other disposition
of assets in the Trust Estate, in the ordinary course of business; (ii) the
granting of utility easements reasonably necessary or desirable for the
construction and/or operation of the Project, which grant or transfer is for the
benefit of the Trust Estate; (iii) the transfer of a portion of the Trust Estate
(including any temporary taking) to any person legally empowered to exercise the
power of eminent domain, or pursuant to dedication agreements that are now in
effect or entered into in the future in connection with the development of the
Project; and (iv) other sales, transfers, leases, grants, subordinations,
terminations, releases or other dispositions of all or a portion of the Trust
Estate, including, without limitation, entering into Space Leases; provided
that, in each case, all applicable provisions of the Financing Documents are
complied with.

 

“Personal Property” has the meaning set forth in Section 1.11 hereof.

 

“Proceeds” has the meaning assigned to it under the UCC and, in any event, shall
include but not be limited to, (i) any and all proceeds of any insurance
(including, without limitation, property, casualty and title insurance),
indemnity, warranty or guaranty payable from time to time with respect to any of
the Trust Estate; (ii) any and all proceeds in the form of accounts, security
deposits, tax escrows (if any), down payments (to the extent the same may be
pledged under applicable law), collections, contract rights, documents,
instruments, chattel paper, Liens and security instruments, guarantees or
general intangibles relating in whole or in part to the Project and all rights
and remedies of whatever kind or nature Trustor may hold or acquire for the
purpose of securing or enforcing any obligation due Trustor thereunder; (iii)
any and all payments in any form whatsoever made or due and payable from time to
time in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Trust Estate by any Governmental Authority;
(iv) subject to the absolute assignment contained herein, the Rents or other
benefits arising out of, in connection with or pursuant to any Space Lease of
the Trust Estate; and (v) any and all other amounts from time to time paid or
payable in connection with any of the Trust Estate; provided, however, that the
Trustor is not authorized to dispose of any of the Trust Estate unless such
disposition is a Permitted Disposition.

 

“Project” means the resort-hotel-casino-mall complex (including the Phase I
Project, the Phase II Project, the Site and the Improvements) located on or to
be located on the Site pursuant to the Disbursement Agreement.

 

5



--------------------------------------------------------------------------------

“Rents” means all rents, room revenues, income, receipts, issues, profits,
revenues and maintenance fees, room, food and beverage revenues, license and
concession fees, income, proceeds and other benefits to which Trustor may now or
hereafter be entitled from the Site, the Improvements, the Space Leases or any
property encumbered hereby or any business or other activity conducted by
Trustor at the Site or the Improvements.

 

“Secured Parties” means the Bank Agent, the Secured Parties (as defined in the
Bank Credit Agreement), 2014 Note Indenture Trustee and the 2014 Noteholders.

 

“Security Documents” means the Security Documents (as defined in the Credit
Agreement) and the Collateral Documents (as defined in the Indenture).

 

“Site” means the Land and the Appurtenant Rights.

 

“Space Leases” means any and all leases, subleases, lettings, licenses,
concessions, operating agreements, management agreements, and all other
agreements affecting the Trust Estate that Trustor has entered into, taken by
assignment, taken subject to, or assumed, or has otherwise become bound by, now
or in the future, that give any person the right to conduct its business on, or
otherwise use, operate or occupy, all or any portion of the Site or Improvements
and any leases, agreements or arrangements permitting anyone to enter upon or
use any of the Trust Estate to extract or remove natural resources of any kind,
together with all amendments, extensions, and renewals of the foregoing entered
into in compliance with this Deed of Trust, together with all rental, occupancy,
service, maintenance or any other similar agreements pertaining to use or
occupation of, or the rendering of services at the Site, the Improvements or any
part thereof.

 

“Space Lessee(s)” means any and all tenants, licensees, or other grantees of the
Space Leases and any and all guarantors, sureties, endorsers or others having
primary or secondary liability with respect to such Space Leases.

 

“Tangible Collateral” means all FF&E and other personal property, goods,
inventory, equipment, supplies, building and other materials of every nature
whatsoever and all other tangible personal property constituting a part or
portion of the Project and/or used in the operation of the hotel, casino,
restaurants, stores, parking facilities and all other commercial operations on
the Site or Improvements, including, but not limited to, communication systems,
visual and electronic surveillance systems and transportation systems and not
constituting a part of the real property subject to the real property Lien of
this Deed of Trust and including all property and materials stored therein in
which Trustor has an interest and all tools, utensils, food and beverage,
liquor, uniforms, linens, housekeeping and maintenance supplies, vehicles, fuel,
advertising and promotional material, Trustor’s right, title and interest in
blueprints, surveys, plans and other documents relating to the Site or
Improvements and all present and future rights and interests of Trustor in and
to any casino operator’s agreement, license agreement or sublease agreement used
in connection with the Site or the Improvements.

 

“Title Insurer” means Commonwealth Land Title Insurance Company.

 

6



--------------------------------------------------------------------------------

“Trust Estate” means all of the property described in Granting Clauses (A)
through (O) below, inclusive, and each item of property therein described,
provided, however, that such term shall not include the property described in
Granting Clause (P) below.

 

“UCC” means the Uniform Commercial Code in effect in the State of New York from
time to time.

 

The following terms shall have the meanings assigned to such terms in the
Disbursement Agreement:

 

Affiliate

Bank Guarantee

Closing Date

Disbursement Agent

Final Completion Date

Intercreditor Agreement

Lien

Nevada Gaming Authorities

Nevada Gaming Laws

Permitted Encumbrance

Permitted Liens

Person

Phase I Project

Phase II Project

Plans and Specifications

Security Agreement

2014 Noteholders

 

In addition, any capitalized terms used in this Deed of Trust which are not
otherwise defined herein shall have the meaning ascribed to such terms in the
Disbursement Agreement and/or the Credit Agreement and, if not defined therein,
the meaning ascribed to such terms in the Intercreditor Agreement; provided,
that upon termination of the Disbursement Agreement and/or the Credit Agreement,
any defined terms used herein having meanings given to such terms in the
Disbursement Agreement and/or Credit Agreement shall continue to have the
meanings given to such terms in the Disbursement Agreement and/or Credit
Agreement immediately prior to such termination.

 

7



--------------------------------------------------------------------------------

W I T N E S S E T H:

 

IN CONSIDERATION OF TEN DOLLARS AND OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, AND FOR THE PURPOSE OF
SECURING in favor of Beneficiary (1) the Obligations; (2) the payment of such
additional loans or advances as hereafter may be made to Borrower, the Issuers
or Trustor (individually or jointly and severally with any other Person) or
their respective successors or assigns, when evidenced by a promissory note or
notes reciting that they are secured by this Deed of Trust; provided, however,
that any and all future advances by the Beneficiary or any Secured Party to
Trustor made for the improvement, protection or preservation of the Trust
Estate, together with interest at the rate applicable to overdue principal set
forth in the Bank Credit Agreement, shall be automatically secured hereby unless
such a note or instrument evidencing such advances specifically recites that it
is not intended to be secured hereby; and (3) the payment of all sums expended
or advanced by Beneficiary or any Secured Party under or pursuant to the terms
hereof or to protect the security hereof (including Protective Advances as such
term is defined in Section 4.2 hereof), together with interest thereon as herein
provided (without limiting the generality of the protections afforded by NRS
Chapter 106, funds disbursed that, in the reasonable exercise of Beneficiary’s
judgment, are needed to complete Improvements to the Land or to protect
Beneficiary’s security interest in the Trust Estate are to be deemed obligatory
advances hereunder and will be added to the total indebtedness secured by this
Deed of Trust and such indebtedness shall be increased accordingly), Trustor, in
consideration of the premises, and for the purposes aforesaid, does hereby
ASSIGN, BARGAIN, CONVEY, PLEDGE, RELEASE, HYPOTHECATE, WARRANT, AND TRANSFER
WITH POWER OF SALE UNTO TRUSTEE IN TRUST FOR THE BENEFIT OF BENEFICIARY AND THE
SECURED PARTIES each of the following:

 

(A) The Land;

 

(B) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to the Improvements;

 

(C) TOGETHER WITH all Appurtenant Rights;

 

(D) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to the Tangible Collateral to the extent permitted by, or not prohibited by,
Nevada Gaming Laws and other applicable law;

 

(E) TOGETHER WITH all the right, title and interest of Trustor of, in and to the
Intangible Collateral to the extent permitted by, or not prohibited by, Nevada
Gaming Laws and other applicable law;

 

(F) TOGETHER WITH (i) all the estate, right, title and interest of Trustor of,
in and to all judgments and decrees, insurance proceeds, awards of damages and
settlements hereafter made resulting from condemnation proceedings or the taking
of any of the property described in Granting Clauses (A), (B), (C), (D) and (E)
hereof or any part thereof under the power of eminent domain, or for any damage
(whether caused by such taking or otherwise) to the property described in
Granting Clauses (A), (B), (C), (D) and (E) hereof or any part thereof, and
Beneficiary is

 

8



--------------------------------------------------------------------------------

(subject to the terms hereof) hereby authorized to collect and receive said
awards and proceeds and to give proper receipts and acquittance therefor, and
(subject to the terms hereof) to apply the same toward the payment of the
indebtedness and other sums secured hereby, notwithstanding the fact that the
amount owing thereon may not then be due and payable; (ii) all proceeds of any
sales or other dispositions of the property or rights described in Granting
Clauses (A), (B), (C), (D) and (E) hereof or any part thereof whether voluntary
or involuntary, provided, however, that the foregoing shall not be deemed to
permit such sales, transfers, or other dispositions except as specifically
permitted herein; and (iii) whether arising from any voluntary or involuntary
disposition of the property described in Granting Clauses (A), (B), (C), (D) and
(E), all Proceeds, products, replacements, additions, substitutions, renewals
and accessions, remainders, reversions and after-acquired interest in, of and to
such property;

 

(G) TOGETHER WITH the absolute assignment of any Space Leases or any part
thereof that Trustor has entered into, taken by assignment, taken subject to, or
assumed, or has otherwise become bound by, now or in the future, together with
all of the following (including all “Cash Collateral” within the meaning of the
Bankruptcy Law) arising from the Space Leases: (i) Rents (subject, however, to
the aforesaid absolute assignment to Trustee for the benefit of Beneficiary and
the conditional permission hereinbelow given to Trustor to collect the Rents);
(ii) all guarantees, letters of credit, security deposits, collateral, cash
deposits, and other credit enhancement documents, arrangements and other
measures with respect to the Space Leases; (iii) all of Trustor’s right, title,
and interest under the Space Leases, including the following: (a) the right to
receive and collect the Rents from the lessee, sublessee or licensee, or their
successor(s), under any Space Lease(s); and (b) the right to enforce against any
tenants thereunder and otherwise any and all remedies under the Space Leases,
including Trustor’s right to evict from possession any tenant thereunder or to
retain, apply, use, draw upon, pursue, enforce or realize upon any guaranty of
any Space Lease; to terminate, modify, or amend the Space Leases; to obtain
possession of, use, or occupy, any of the real or personal property subject to
the Space Leases; and to enforce or exercise, whether at law or in equity or by
any other means, all provisions of the Space Leases and all obligations of the
tenants thereunder based upon (1) any breach by such tenant under the applicable
Space Lease (including any claim that Trustor may have by reason of a
termination, rejection, or disaffirmance of such Space Lease pursuant to any
Bankruptcy Law); and (2) the use and occupancy of the premises demised, whether
or not pursuant to the applicable Space Lease (including any claim for use and
occupancy arising under landlord-tenant law of the State of Nevada or any
Bankruptcy Law). Permission is hereby given to Trustor, so long as no Event of
Default has occurred and is continuing hereunder, to collect and use the Rents,
as they become due and payable, but not more than one (1) month in advance
thereof. Upon the occurrence of an Event of Default, the permission hereby given
to Trustor to collect the Rents shall automatically terminate, but such
permission shall be reinstated upon a cure or waiver of such Event of Default.
Beneficiary shall have the right, at any time and from time to time, to notify
any Space Lessee of the rights of Beneficiary as provided by this section;

 

Notwithstanding anything to the contrary contained herein, the foregoing
provisions of this Paragraph (G) shall not constitute an assignment for purposes
of security but shall constitute an absolute and present assignment of the Rents
to Beneficiary, subject, however, to the conditional license given to Trustor to
collect and use the Rents as hereinabove provided; and the existence or exercise
of such right of Trustor shall not operate to subordinate this assignment to any
subsequent assignment, in whole or in part, by Trustor;

 

9



--------------------------------------------------------------------------------

(H) TOGETHER WITH all of Trustor’s right, title and interest in and to any and
all Plans and Specifications and all maps, plans, specifications, surveys,
studies, tests, reports, data and drawings relating to the development of the
Site or the Project and the construction of the Improvements, including, without
limitation, all marketing plans, feasibility studies, soils tests, design
contracts and all contracts and agreements of Trustor relating thereto
including, without limitation, architectural, structural, mechanical and
engineering plans and specifications, studies, data and drawings prepared for or
relating to the development of the Site or the Project or the construction,
renovation or restoration of any of the Improvements or the extraction of
minerals, sand, gravel or other valuable substances from the Site and purchase
contracts or any agreement granting Trustor a right to acquire any land situated
within Clark County, Nevada;

 

(I) TOGETHER WITH, to the extent permitted by applicable law, all of Trustor’s
right, title, and interest in and to any and all licenses, permits, variances,
special permits, franchises, certificates, rulings, certifications, validations,
exemptions, filings, registrations, authorizations, consents, approvals,
waivers, orders, rights and agreements (including, without limitation, options,
option rights, contract rights now or hereafter obtained by Trustor from any
Governmental Authority having or claiming jurisdiction over the Land, the FF&E,
the Project, or any other element of the Trust Estate or providing access
thereto, or the operation of any business on, at, or from the Site including,
without limitation, any liquor or Nevada Gaming Licenses (except for any
registrations, licenses, findings of suitability or approvals issued by the
Nevada Gaming Authorities or any other liquor or gaming licenses in which a
security interest may not be granted under Legal Requirements or which are
non-assignable); provided, that upon an Event of Default hereunder or under the
Bank Credit Agreement or the 2014 Notes Indenture, if Beneficiary is not
qualified under the Nevada Gaming Laws to hold such Nevada Gaming Licenses, then
Beneficiary may designate an appropriately qualified third party to which an
assignment of such Nevada Gaming Licenses can be made in compliance with the
Nevada Gaming Laws; provided, however, that so long as no Event of Default is
then-continuing, Trustor shall be entitled to the use and enjoyment of, and to
exercise all rights, remedies, privileges and benefits of Trustor with respect
to said collateral;

 

(J) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to all water stock, water permits and other water rights relating to the
Site, including, without limitation, those evidenced by Water Permit No. 69513
(Cert. 4765), Water Permit No. 69514 (Cert. 4766), Water Permit No. 69515 (Cert.
7828), Water Permit No. 69516 (Cert. 7827), Water Permit No. 69517 (Cert. 7829),
and Water Permit No. 69518 (Cert. 7830) as shown in the records of the State of
Nevada Division of Water Resources in Carson City, Nevada;

 

(K) TOGETHER WITH all the right, title and interest of Trustor of, in and to oil
and gas and other mineral rights, if any, in or pertaining to the Site and all
royalty, leasehold and other rights of Trustor pertaining thereto;

 

(L) TOGETHER WITH any and all monies and other property, real or personal, which
may from time to time be subjected to the Lien hereof by Trustor or by anyone on
its behalf or with its consent, or which may come into the possession or be
subject to the control of Trustee or Beneficiary pursuant to this Deed of Trust
or any other Financing Document, including, without limitation, any Protective
Advances (as defined in Section 4.2 hereof) under this Deed of Trust; and all of
Trustor’s right, title, and interest in and to all extensions, improvements,
betterments,

 

10



--------------------------------------------------------------------------------

renewals, substitutes for and replacements of, and all additions, accessions,
and appurtenances to, any of the foregoing that Trustor may subsequently acquire
or obtain by any means, or construct, assemble, or otherwise place on any of the
Trust Estate, and all conversions of any of the foregoing; it being the
intention of Trustor that all property hereafter acquired by Trustor and
required by the Financing Documents or this Deed of Trust to be subject to the
Lien of this Deed of Trust or intended so to be shall forthwith upon the
acquisition thereof by Trustor be subject to the Lien of this Deed of Trust as
if such property were now owned by Trustor and were specifically described in
this Deed of Trust and granted hereby or pursuant hereto, and Trustee and
Beneficiary are hereby authorized, subject to Nevada Gaming Laws and other
applicable laws, to receive any and all such property as and for additional
security for the obligations secured or intended to be secured hereby. Trustor
agrees to take any action as may reasonably be necessary to evidence and perfect
such Liens or security interests, including, without limitation, the execution
of any documents necessary to evidence and perfect such Liens or security
interests;

 

(M) TOGETHER WITH, to the extent permitted by applicable laws, any and all
Accounts Receivable and all royalties, earnings, income, proceeds, products,
rents, revenues, reversions, remainders, issues, profits, avails, production
payments, and other benefits directly or indirectly derived or otherwise arising
from any of the foregoing, all of which are hereby assigned to Beneficiary, who,
upon the occurrence and during the continuation of an Event of Default, is
authorized to collect and receive the same, to give receipts and acquittances
therefor and to apply the same to the Obligations secured hereunder, whether or
not then due and payable (it being agreed that so long as no Event of Default is
then-continuing, Trustor shall be entitled to the use and enjoyment of, and to
exercise all such rights, remedies, privileges and benefits with respect to,
said collateral);

 

(N) TOGETHER WITH Proceeds of the foregoing property described in Granting
Clauses (A) through (M), inclusive;

 

(O) TOGETHER WITH Trustor’s rights further to assign, sell, lease, encumber or
otherwise transfer or dispose of the property described in Granting Clauses (A)
through (N) inclusive, above, for debt or otherwise, subject, however, to
Trustor’s right to make Permitted Dispositions as provided herein; and

 

(P) EXPRESSLY EXCLUDING, HOWEVER, any assets expressly excluded from the
definition of “Collateral” in each of the Bank Credit Agreement and the 2014
Notes Indenture, including without limitation, the Excluded Assets (as defined
in the Security Agreement) and the Released Assets (as defined in the Security
Agreement) (all such excluded assets, the “Excluded Property”).

 

Trustor, for itself and its successors and assigns, covenants and agrees to and
with Trustee that, at the time or times of the execution of and delivery of
these presents or any instrument of further assurance with respect thereto,
Trustor has good right, full power and lawful authority to assign, grant,
convey, warrant, transfer, bargain or sell its interests in the Trust Estate in
the manner and form as aforesaid, and that the Trust Estate is free and clear of
all Liens and encumbrances whatsoever, except Permitted Liens, and Trustor shall
warrant and forever defend the above-bargained property in the quiet and
peaceable possession of Trustee and its successors and assigns against all and
every person or persons lawfully or otherwise

 

11



--------------------------------------------------------------------------------

claiming or to claim the whole or any part thereof, except for Permitted Liens.
Trustor agrees that any greater title to the Trust Estate hereafter acquired by
Trustor during the term hereof shall be automatically subject hereto.

 

ARTICLE ONE

 

COVENANTS OF TRUSTOR

 

The Beneficiary and the Secured Parties have been induced to enter into the
Financing Documents and to make advances of loans thereunder to the Borrower and
purchase the 2014 Notes, as the case may be, on the basis of the following
material covenants, all agreed to by Trustor:

 

1.1 Performance of Financing Documents. Trustor shall perform, observe and
comply with each and every provision hereof, and with each and every provision
contained in the Financing Documents and shall promptly pay to the Beneficiary
or the Disbursement Agent, as applicable, when payment shall become due, the
principal with interest thereon and all other sums required to be paid by
Trustor under this Deed of Trust and the Financing Documents.

 

1.2 General Representations, Covenants and Warranties. Trustor represents,
covenants and warrants that: (a) Trustor has good and marketable title to an
indefeasible fee estate in the Site, free and clear of all encumbrances except
Permitted Encumbrances, and that it has the right to hold, occupy and enjoy its
interest in the Trust Estate, and has good right, full power and lawful
authority to subject the Trust Estate to the Lien of this Deed of Trust and
pledge the same as provided herein and Beneficiary may at all times peaceably
and quietly enter upon, hold, occupy and enjoy the entire Trust Estate in
accordance with the terms hereof; (b) Trustor is not Insolvent and no bankruptcy
or insolvency proceedings are pending or contemplated by or, to the best of
Trustor’s knowledge, threatened against Trustor; (c) all costs arising from
construction of any Improvements, the performance of any labor and the purchase
of all Tangible Collateral and Improvements have been or shall be paid when due
(subject to the provisions of the Disbursement Agreement, the Financing
Documents and this Deed of Trust); (d) the Land has direct access for ingress
and egress to dedicated street(s); (e) Trustor shall at all times conduct and
operate the Trust Estate in a manner so as not to lose, or permit any of its
affiliates to lose, the right to conduct gaming activities at the Project; (f)
no material part of the Trust Estate has been damaged, destroyed, condemned or
abandoned, other than those portions of the Trust Estate that (i) have been the
subject of condemnation proceedings that have resulted in the conveyance of such
portion of the Trust Estate to the Trustor; or (ii) have been demolished in
furtherance of the development of the Project as contemplated under the
Disbursement Agreement; (g) as of the date hereof, no part of the Trust Estate
is the subject of condemnation proceedings and Trustor has no knowledge of any
contemplated or pending condemnation proceeding with respect to any portion of
the Trust Estate; and (h) Trustor acknowledges and agrees that it presently may
use, and in the past may have used, one or more of the trade or fictitious
names, “Le Reve”, “Wynn Collection”, “Wynn Resorts,” “Desert Inn” and “Wynn Las
Vegas” and in each case variations thereof (collectively, the “Enumerated
Names”) in connection with the operation of the business at the Trust Estate,
and Trustor further represents and warrants that the Enumerated Names are the
only such trade or fictitious names Trustor has so used. For all purposes under
this Deed of Trust it shall be deemed that the term “Trustor”

 

12



--------------------------------------------------------------------------------

includes all trade or fictitious names that Trustor (or any successor or assign
thereof) now or hereafter uses, or has in the past used, including, without
limitation, the Enumerated Names, with the same force and effect as if this Deed
of Trust had been executed in all such names (in addition to “Wynn Golf, LLC”).

 

1.3 Compliance with Legal Requirements. Except as provided in the Financing
Documents, Trustor shall promptly, fully, and faithfully comply in all material
respects with all Legal Requirements and shall cause all portions of the Trust
Estate and its use and occupancy to fully comply in all material respects with
Legal Requirements at all times, whether or not such compliance requires work or
remedial measures that are ordinary or extraordinary, foreseen or unforeseen,
structural or nonstructural, or that interfere with the use or enjoyment of the
Trust Estate.

 

1.4 Taxes. Except as otherwise permitted by the Financing Documents, (a) Trustor
shall pay all Impositions as they become due and payable and shall deliver to
Beneficiary promptly upon Beneficiary’s request, evidence satisfactory to
Beneficiary that the Impositions have been paid or are not delinquent; (b)
Trustor shall not suffer to exist, permit or initiate the joint assessment of
the real and personal property, or any other procedure whereby the Lien of the
real property taxes and the Lien of the personal property taxes shall be
assessed, levied or charged to the Land as a single Lien, except as may be
required by law; and (c) in the event of the passage of any law deducting from
the value of real property for the purposes of taxation any Lien thereon, or
changing in any way the taxation of deeds of trust or obligations secured
thereby for state or local purposes, or the manner of collecting such taxes and
imposing a tax, either directly or indirectly, on this Deed of Trust or the
Financing Documents to which Trustor is a party, Trustor shall pay all such
taxes.

 

1.5 Insurance.

 

(a) Hazard Insurance Requirements and Proceeds.

 

(1) Hazard Insurance. Trustor shall at its sole expense obtain for, deliver to,
assign and maintain for the benefit of Beneficiary, during the term of this Deed
of Trust, insurance policies insuring the Trust Estate and liability insurance
policies, all in accordance with the requirements of the Financing Documents.
Trustor shall pay promptly when due any premiums on such insurance policies and
on any renewals thereof. In the event of the foreclosure of this Deed of Trust
or any other transfer of title to the Trust Estate in partial or complete
extinguishment of the indebtedness and other sums secured hereby, all right,
title and interest of Beneficiary in and to all insurance policies and renewals
thereof then in force shall pass to the purchaser or grantee.

 

(2) Handling of Proceeds. All Proceeds from any insurance policies shall be
collected, held, handled and disbursed in accordance with the provisions of the
Disbursement Agreement (while in effect) and the Financing Documents. All
proceeds of insurance allocable to Trustor, as owner of the Site, and
attributable to business interruption insurance shall be collected, held,
handled and disbursed in accordance with the provisions of the Financing
Documents.

 

13



--------------------------------------------------------------------------------

(b) Compliance with Insurance Policies. Trustor shall not violate or permit to
be violated any of the conditions or provisions of any policy of insurance
required by the Financing Documents or this Deed of Trust and Trustor shall so
perform and satisfy the requirements of the companies writing such policies
that, at all times, companies of good standing shall be willing to write and/or
continue such insurance.

 

1.6 Condemnation. Beneficiary is hereby authorized upon the occurrence of and
during the continuation of an Event of Default, at its option, to commence,
appear in and prosecute in its own or Trustor’s name any action or proceeding
relating to any condemnation and to settle or compromise any claim in connection
therewith, and Trustor hereby appoints Beneficiary as its attorney-in-fact to
take any action in Trustor’s name pursuant to Beneficiary’s rights hereunder.
Immediately upon obtaining knowledge of the institution of any proceedings for
the condemnation of the Trust Estate or any portion thereof, Trustor shall
notify the Trustee and Beneficiary of the pendency of such proceedings. Trustor
from time to time shall execute and deliver to Beneficiary all instruments
requested by it to permit such participation; provided, however, that such
instruments shall be deemed as supplemental to the foregoing grant of permission
to Trustee and Beneficiary, and unless otherwise required, the foregoing
permission shall, without more, be deemed sufficient to permit Trustee and/or
Beneficiary to participate in such proceedings on behalf of Trustor. All such
compensation awards, damages, claims, rights of action and Proceeds, and any
other payments or relief, and the right thereto, are, whether paid to
Beneficiary or Trustor or a third party trustee, included in the Trust Estate.
Beneficiary, after deducting therefrom all its expenses, including reasonable
attorneys fees and expenses, shall apply all Proceeds paid directly to it in
accordance with the provisions of the Financing Documents. Trustor hereby waives
any rights it may have under NRS 37.115, as amended or recodified from time to
time.

 

1.7 Care of Trust Estate.

 

(a) Trustor shall preserve and maintain the Trust Estate in good condition and
repair. Trustor shall not permit, commit or suffer to exist any waste,
impairment or deterioration of the Trust Estate or of any part thereof that in
any manner materially impairs Beneficiary’s security hereunder and shall not
take any action which will increase the risk of fire or other hazard to the
Trust Estate or to any part thereof.

 

(b) Except for Permitted Dispositions, no material part of the Improvements or
Tangible Collateral that are part of the Trust Estate shall be removed,
demolished or materially altered, without the prior written consent of
Beneficiary, which consent shall not be unreasonably withheld or delayed.
Trustor shall have the right, without such consent, to remove and dispose of
free from the Lien of this Deed of Trust any part of the Improvements or
Tangible Collateral that are part of the Trust Estate as from time to time may
become worn out or obsolete or otherwise not useful in connection with the
operation of the Trust Estate, provided that either (i) such removal or
disposition does not materially affect the value of the Trust Estate; or (ii)
prior to or promptly following such removal, any such property shall be replaced
with other property of substantially equal utility and of a value at least
substantially equal to that of the replaced property when first acquired and
free from any security interest of any other person (subject only to Permitted
Liens), and by such removal and replacement Trustor shall be deemed to have
subjected such replacement property to the Lien of this Deed of Trust.

 

14



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing provisions of this Section 1.7, the Trustor
may develop the Project in the manner permitted by the Disbursement Agreement
and the Financing Documents.

 

1.8 Further Encumbrance.

 

(a) Trustor covenants that at all times prior to the discharge of the
Obligations, except for Permitted Liens and Permitted Dispositions and as
otherwise permitted by the Financing Documents, Trustor shall neither make nor
suffer to exist, nor enter into any agreement for, any sale, assignment,
exchange, mortgage, transfer, Lien, hypothecation or encumbrance of all or any
part of the Trust Estate, including, without limitation, the Rents. As used
herein, “transfer” includes the actual transfer or other disposition, whether
voluntary or involuntary, by law, or otherwise, except those transfers
specifically permitted herein, provided, however, that “transfer” shall not
include the granting of utility or other beneficial easements with respect to
the Trust Estate which have been or are granted by Trustor and are reasonably
necessary to the construction, maintenance or operation of the Project.

 

(b) Any Permitted Lien consisting of the Lien of a deed of trust which is junior
to the Lien of the Financing Documents (a “Subordinate Deed of Trust”) shall be
permitted hereunder so long as there shall have been delivered to Beneficiary,
not less than thirty (30) days prior to the date thereof, a copy thereof which
shall contain express covenants in form and substance satisfactory to
Beneficiary to the effect that: (i) the Subordinate Deed of Trust is in all
respects subject and subordinate to this Deed of Trust; (ii) if any action or
proceeding shall be brought to foreclose the Subordinate Deed of Trust
(regardless of whether the same is a judicial proceeding or pursuant to a power
of sale contained therein), no tenant of any portion of the Trust Estate shall
be named as a party defendant nor shall any action be taken with respect to the
Trust Estate which would terminate any occupancy or tenancy of the Trust Estate,
or any portion thereof, without the consent of Beneficiary; (iii) any Rents, if
collected through a receiver or by the holder of the Subordinate Deed of Trust,
shall be applied first to the obligations secured by this Deed of Trust,
including principal and interest due and owing on or to become due and owing on
the Notes, the Bank Guarantee, the Security Agreement or the other Financing
Documents, and then to the payment of maintenance expenses, operating charges,
taxes, assessments, and disbursements incurred in connection with the ownership,
operation, and maintenance of the Trust Estate; and (iv) if any action or
proceeding shall be brought to foreclose the Subordinate Deed of Trust, prompt
notice of the commencement thereof shall be given to Beneficiary.

 

(c) Trustor agrees that in the event the ownership of the Trust Estate or any
part thereof becomes vested in a person other than Trustor, Beneficiary may,
without notice to Trustor, deal in any way with such successor or successors in
interest with reference to this Deed of Trust, the Notes, the Bank Guarantee,
the other Financing Documents and other Obligations hereby secured without in
any way vitiating or discharging Trustor’s or any guarantor’s, surety’s or
endorser’s liability hereunder or upon the obligations hereby secured. No sale
of the Trust Estate and no forbearance to any person with respect to this Deed
of Trust and no extension to any person of the time for payment of any of the
Obligations, and other sums hereby secured given by Beneficiary shall operate to
release, discharge, modify, change or affect the original liability of Trustor,
or such guarantor, surety or endorser either in whole or in part.

 

15



--------------------------------------------------------------------------------

(d) If Trustor shall fail to make any payment required to be made by it under
any Financing Document, except where Trustor is contesting such payment in good
faith, then the Beneficiary shall be entitled to make such payment on Trustor’s
behalf and any and all sums so expended by the Beneficiary shall be secured by
this Deed of Trust and shall be repaid by Trustor upon demand, together with
interest thereon at the interest rate applicable to overdue principal on
eurodollar loans under the revolving credit facility set forth in the Bank
Credit Agreement from the date of advance.

 

1.9 Partial Releases of Trust Estate.

 

(a) Trustor may from time to time make one or more Permitted Dispositions of all
or a portion of the Trust Estate, in each instance free and clear of the Lien of
this Deed of Trust. In each such case, Beneficiary shall, and shall authorize
Trustee to, execute and deliver any instruments, and take such actions, as may
be necessary or appropriate to effectuate or confirm that any such Permitted
Disposition is being made free from the Lien of this Deed of Trust, provided,
however, that Beneficiary shall execute a lien release, authorization and
request for partial reconveyance or subordination agreement, as appropriate,
with respect to any Permitted Disposition described in clauses (iii) or (iv) of
the definition thereof only if:

 

(i) Such Permitted Disposition is not prohibited by the Financing Documents and
all conditions precedent contained in the Financing Documents for such Permitted
Disposition, if any, shall have been satisfied;

 

(ii) Beneficiary and Trustee shall have received a counterpart of the instrument
pursuant to which such Permitted Disposition is to be made, and each instrument
which Beneficiary or Trustee is requested to execute in order to effectuate or
confirm that such Permitted Disposition is being made free from the Lien of this
Deed of Trust; and

 

(iii) Beneficiary and Trustee shall have received an “Officer’s Certificate” (as
such term is defined in the 2014 Notes Indenture) if required pursuant to the
2014 Notes Indenture.

 

(b) Upon Trustee’s receipt of an authorization and request for partial
reconveyance executed by Beneficiary, Trustee shall execute a deed of partial
reconveyance in favor of “the person or persons legally entitled thereto” and
cause such deed to be recorded in the Official Records of Clark County, Nevada.

 

(c) Any consideration received for a transfer to any person empowered to
exercise the right of eminent domain shall be subject to Section 1.6 hereof.

 

1.10 Further Assurances.

 

(a) At its sole cost and without expense to Trustee or Beneficiary, and subject
in all events to compliance with the Nevada Gaming Laws and other applicable
Legal Requirements, Trustor shall do, execute, acknowledge and deliver any and
all such further acts, deeds, conveyances, notices, requests for notices,
financing statements, continuation statements,

 

16



--------------------------------------------------------------------------------

certificates, assignments, notices of assignments, agreements, instruments and
further assurances, and shall mark any chattel paper, deliver any chattel paper
or instruments to Beneficiary and take any other actions that are necessary,
prudent, or reasonably requested by Beneficiary or Trustee to perfect or
continue the perfection and first priority of Beneficiary’s security interest in
the Trust Estate, to protect the Trust Estate against the rights, claims, or
interests of third persons other than holders of Permitted Liens or to effect
the purposes of this Deed of Trust, including the security agreement and the
absolute assignment of Rents contained herein, or for the filing, registering or
recording thereof.

 

(b) Trustor shall forthwith upon the execution and delivery of this Deed of
Trust, and thereafter from time to time, cause this Deed of Trust and each
instrument of further assurance to be filed, indexed, registered, recorded,
given or delivered in such manner and in such places as may be required by any
present or future law in order to publish notice of and fully to protect the
Lien hereof upon, and the title of Trustee and/or Beneficiary to, the Trust
Estate.

 

1.11 Security Agreement and Financing Statements. Trustor (as debtor) hereby
grants to Beneficiary (as creditor and secured party) a present and future
security interest in all Tangible Collateral, Intangible Collateral, the items
described in clause (ii) of the definition of Improvements, all other personal
property now or hereafter owned or leased by Trustor or in which Trustor has or
will have any interest, to the extent that such property constitutes a part of
the Trust Estate (whether or not such items are stored on the premises or
elsewhere), Proceeds of the foregoing and all products, substitutions, and
accessions therefor and thereto, subject to Beneficiary’s rights to treat such
property as real property as herein provided (collectively, the “Personal
Property”); provided, however, that no security interest shall be granted in the
Excluded Property and the term Personal Property shall not include the Excluded
Property. Trustor shall execute and/or deliver any and all documents and
writings, including, without limitation, financing statements pursuant to the
UCC, as may be necessary or prudent to preserve and maintain the perfection or
priority of the security interest granted hereby on property which may be deemed
subject to the foregoing security agreement or as Beneficiary may reasonably
request, and shall pay to Beneficiary on demand any reasonable expenses incurred
by Beneficiary in connection with the preparation, execution and filing of any
such documents. Trustor hereby authorizes and empowers Beneficiary to file, on
Trustor’s behalf, all financing statements and refiling and continuations
thereof as advisable to create, preserve and protect said security interest.
Trustor acknowledges and agrees that it is not authorized to, and will not,
authenticate or file, or authorize the filing of, any financing statements or
other record with respect to the Personal Property (including any amendments
thereto, or continuation or termination statements thereof), except as permitted
by the Financing Document. Trustor approves and ratifies any filing or recording
of records made by or on behalf of Beneficiary in connection with the perfection
of the security interest in favor of Beneficiary hereunder. This Deed of Trust
constitutes both a real property deed of trust and a “security agreement,”
within the meaning of the UCC, and the Trust Estate includes both real and
personal property and all other rights and interests, whether tangible or
intangible in nature, of Trustor in the Trust Estate. Trustor by executing and
delivering this Deed of Trust has granted to Beneficiary, as security of the
Obligations, a security interest in the Trust Estate.

 

17



--------------------------------------------------------------------------------

(a) Fixture Filing. Without in any way limiting the generality of the
immediately preceding paragraph or of the definition of the Trust Estate, this
Deed of Trust constitutes a fixture filing under Sections 9-334 and 9-502 of the
Uniform Commercial Code in effect in the State of Nevada (NRS 104.9334 and
104.9502). For such purposes, (i) the “debtor” is Trustor and its address is the
address given for it in the initial paragraph of this Deed of Trust; (ii) the
“secured party” is Beneficiary, and its address for the purpose of obtaining
information is the address given for it in the initial paragraph of this Deed of
Trust; (iii) the real estate to which the fixtures are or are to become attached
is Trustor’s interest in the Site; and (iv) the record owner of such real estate
or interests therein is Trustor.

 

(b) Remedies. This Deed of Trust shall be deemed a security agreement as defined
in the UCC and the remedies for any violation of the covenants, terms and
conditions of the agreements herein contained shall include any or all of (i)
those prescribed herein; (ii) those available under applicable law; and (iii)
those available under the UCC, all at Beneficiary’s sole election. In addition,
a photographic or other reproduction of this Deed of Trust shall be sufficient
as a financing statement for filing wherever filing may be necessary to perfect
or continue the security interest granted herein.

 

(c) Derogation of Real Property. It is the intention of the parties that the
filing of a financing statement in the records normally having to do with
personal property shall never be construed as in anyway derogating from or
impairing the express declaration and intention of the parties hereto as
hereinabove stated that everything used in connection with the production of
income from the Trust Estate and/or adapted for use therein and/or which is
described or reflected in this Deed of Trust is, and at all times and for all
purposes and in all proceedings both legal or equitable (except as set forth in
Section 4.4(e)), shall be regarded as part of the real property encumbered by
this Deed of Trust irrespective of whether (i) any such item is physically
attached to the Improvements; (ii) serial numbers are used for the better
identification of certain equipment items capable of being thus identified in a
recital contained herein or in any list filed with Beneficiary; or (iii) any
such item is referred to or reflected in any such financing statement so filed
at any time. It is the intention of the parties that the mention in any such
financing statement of (A) rights in or to the proceeds of any fire and/or
hazard insurance policy; (B) any award in eminent domain proceedings for a
taking or for loss of value; or (C) Trustor’s interest as lessors in any present
or future Space Lease or rights to Rents, shall never be construed as in any way
altering any of the rights of Beneficiary as determined by this Deed of Trust or
impugning the priority of Beneficiary’s real property Lien granted hereby or by
any other recorded document, but such mention in the financing statement is
declared to be for the protection of Beneficiary in the event any court or judge
shall at any time hold with respect to the matters set forth in the foregoing
clauses (A), (B) and (C) that notice of Beneficiary’s priority of interest to be
effective against a particular class of persons, including, but not limited to,
the federal government and any subdivisions or entity of the federal government,
must be filed in the UCC records.

 

(d) Priority; Permitted Transfer of Personal Property. All Personal Property of
any nature whatsoever which is subject to the provisions of this security
agreement shall be purchased or obtained by Trustor in its name and free and
clear of any Lien or encumbrance, except for Permitted Liens and the Lien
hereof, for use only in connection with the business and operation of the
Project, so that Beneficiary’s security interest therein shall attach to

 

18



--------------------------------------------------------------------------------

and vest in Trustor for the benefit of Beneficiary, with the priority herein
specified, immediately upon the installation or use of the Personal Property at
the Site and Trustor warrants and represents that Beneficiary’s security
interest in the Personal Property is a validly attached and binding security
interest, properly perfected and prior to all other security interests therein
except as otherwise permitted in this Deed of Trust. The foregoing shall not be
construed as limiting Trustor’s rights to transfer Personal Property pursuant to
Permitted Dispositions or to obtain releases of Personal Property from the Lien
of this Deed of Trust pursuant to Section 1.9 hereof.

 

(e) Preservation of Contractual Rights of Collateral. Trustor shall, prior to
delinquency, default, or forfeiture, perform all obligations and satisfy all
material conditions required on its part to be satisfied to preserve its rights
and privileges under any contract, lease, license, permit, or other
authorization (i) under which it holds any Tangible Collateral; or (ii) which
constitutes part of the Intangible Collateral, except where Trustor is
contesting such obligations in good faith.

 

(f) Removal of Collateral. Except as permitted by the Financing Documents or for
damaged or obsolete Tangible Collateral which is either no longer usable or
which is removed temporarily for repair or improvement or removed for
replacement on the Trust Estate with Tangible Collateral of similar function or
as otherwise permitted herein, none of the Tangible Collateral shall be removed
from the Trust Estate without Beneficiary’s prior written consent.

 

(g) Change of Name. Trustor shall not change its corporate (or other entity) or
business name, or do business within the State of Nevada under any name other
than such name, or any trade name(s) other than those as to which Trustor gives
prior written notice to Beneficiary of its intent to use such trade names, or
any other business names (if any) specified in the financing statements
delivered to Beneficiary for filing in connection with the execution hereof,
without, in each case, providing Beneficiary with the additional financing
statement(s) and any other similar documents deemed reasonably necessary by
Beneficiary to assure that its security interest remains perfected and of
undiminished priority in all such Personal Property notwithstanding such name
change.

 

1.12 Assignment of Leases and Rents. Subject to Nevada Gaming Laws and other
applicable Legal Requirements, the assignment of Leases and Rents set out above
in Granting Clause (G) shall constitute an absolute and present assignment to
Beneficiary, subject to the license herein given to Trustor to collect the
Rents, and shall be fully operative without any further action on the part of
any party, and specifically Beneficiary shall be entitled upon the occurrence of
an Event of Default hereunder to all Rents and to enter upon the Site and the
Improvements to collect such Rents, provided, however, that Beneficiary shall
not be obligated to take possession of the Trust Estate, or any portion thereof.
The absolute assignment contained in Granting Clause (G) shall not be deemed to
impose upon Beneficiary any of the obligations or duties of Trustor provided in
any such Space Lease (including, without limitation, any liability under the
covenant of quiet enjoyment contained in any lease in the event that any lessee
shall have been joined as a party defendant in any action to foreclose this Deed
of Trust and shall have been barred and foreclosed thereby of all right, title
and interest and equity of redemption in the Trust Estate or any part thereof).

 

19



--------------------------------------------------------------------------------

1.13 Expenses.

 

(a) Trustor shall pay when due and payable all out-of-pocket costs, including,
without limitation, those reasonable appraisal fees, recording fees, taxes,
abstract fees, title policy fees, escrow fees, attorneys’ and paralegal fees and
expenses, travel expenses, fees for inspecting architect(s) and engineer(s) and
all other costs and expenses of every character which may hereafter be incurred
by Beneficiary or any assignee of Beneficiary in connection with the preparation
and execution of the Financing Documents or instruments, agreements or documents
of further assurance, the funding of the indebtedness secured hereby, and the
enforcement of any Financing Document. Other than costs associated with the
enforcement of any Financing Document, all such costs shall be itemized in
reasonable detail; and

 

(b) Trustor shall, upon demand by Beneficiary, reimburse Beneficiary or any
assignee of Beneficiary for all such reasonable expenses which have been
incurred or which shall be incurred by it; and

 

(c) Trustor shall indemnify Beneficiary with respect to any transaction or
matter in any way connected with any portion of the Trust Estate, this Deed of
Trust, including any occurrence at, in, on, upon or about the Trust Estate
(including any personal injury, loss of life, or property damage), or Trustor’s
use, occupancy, or operation of the Trust Estate, or the filing or enforcement
of any mechanic’s lien, or otherwise caused in whole or in part by any act,
omission or negligence occurring on or at the Trust Estate, including failure to
comply with any Legal Requirement or with any requirement of this Deed of Trust
that applies to Trustor, except to the extent resulting from the gross
negligence, fraud or willful misconduct of Trustee or Beneficiary. If
Beneficiary is a party to any litigation as to which either Trustor is required
to indemnify Beneficiary (or is made a defendant in any action of any kind
against Trustor or relating directly or indirectly to any portion of the Trust
Estate) then, at Beneficiary’s option, Trustor shall undertake Beneficiary’s
defense, using counsel reasonably satisfactory to Beneficiary (and any
settlement shall be subject to Beneficiary’s consent, which consent shall not be
unreasonably withheld), and in any case shall indemnify Beneficiary against such
litigation. Trustor shall pay all reasonable costs and expenses, including
reasonable legal costs, that Beneficiary pays or incurs in connection with any
such litigation. Any amount payable under any indemnity in this Deed of Trust
shall be a demand obligation, shall be added to, and become a part of, the
Obligations and shall be secured by this Deed of Trust and, if not paid promptly
following demand therefor (which demand shall, unless associated with Financing
Document enforcement actions, set forth in reasonable detail an itemization of
the amount so demanded) shall bear interest at the interest rate specified in
the Bank Credit Agreement. Such indemnity shall survive any release of this Deed
of Trust and any foreclosure.

 

1.14 Beneficiary’s Cure of Trustor’s Default. If Trustor defaults hereunder in
the payment of any tax, assessment, Lien, encumbrance or other Imposition, in
its obligation to furnish insurance hereunder, or in the performance or
observance of any other covenant, condition or term of this Deed of Trust or any
other Financing Document or any Permitted Additional Senior Secured Debt
Agreement, Beneficiary may, but is not obligated to, to preserve its interest in
the Trust Estate, perform or observe the same, and all payments made (whether
such payments are regular or accelerated payments) and reasonable costs and
expenses incurred or paid by Beneficiary in connection therewith shall become
due and payable immediately. The

 

20



--------------------------------------------------------------------------------

amounts so incurred or paid by Beneficiary together with interest thereon at the
interest rate applicable to overdue principal set forth in the Bank Credit
Agreement, from the date incurred until paid by Trustor, shall be added to the
Obligations secured by this Deed of Trust. Subject to applicable Nevada Gaming
Laws, Beneficiary, is hereby empowered to enter and to authorize others to enter
upon the Site or any part thereof for the purpose of performing or observing any
such defaulted covenant, condition or term, without thereby becoming liable to
Trustor or any person in possession holding under Trustor. No exercise of any
rights under this Section 1.14 by Beneficiary shall cure or waive any Event of
Default or notice of default hereunder or invalidate any act done pursuant
hereto or to any such notice, but shall be cumulative of all other rights and
remedies.

 

1.15 Compliance with Permitted Lien Agreements. Trustor shall comply with each
and every material obligation contained in any agreement pertaining to a
Permitted Lien.

 

1.16 Defense of Actions. Trustor shall appear in and defend any action or
proceeding affecting or purporting to affect the security hereof or the rights
or powers of Beneficiary or Trustee, and shall pay all costs and expenses,
including cost of title search and insurance or other evidence of title,
preparation of survey, and reasonable attorneys’ fees and expenses in any such
action or proceeding in which Beneficiary or Trustee may appear or may be joined
as a party and in any suit brought by Beneficiary based upon or in connection
with this Deed of Trust or any other Financing Document to which Trustor is a
party. Nothing contained in this Section shall, however, limit the right of
Beneficiary to appear in such action or proceeding with counsel of its own
choice, either on its own behalf or on behalf of Trustor.

 

1.17 Affiliates.

 

(a) Subject to Trust Deed. Subject to compliance with the requirements of
applicable Nevada Gaming Laws, Trustor shall cause all of its Affiliates in any
way involved with the operation of the Trust Estate or the Project to observe
the covenants and conditions of this Deed of Trust to the extent necessary to
give the full intended effect to such covenants and conditions and to protect
and preserve the security of Beneficiary hereunder.

 

(b) Restriction on Use of Subsidiary or Affiliate. Except as permitted under the
Financing Documents, Trustor shall not use any Affiliate in the operation of the
Trust Estate or the Project if such use would in any way impair the security for
any of the Obligations or circumvent any covenant or condition of this Deed of
Trust or of any Financing Document.

 

1.18 Title Insurance. Promptly following the execution of this Deed of Trust,
Trustor shall cause to be delivered to Trustee at Trustor’s expense, one or more
ALTA extended coverage Lender’s Policies of Title Insurance showing fee title to
the real property situated in Clark County, Nevada, more specifically described
in Schedule A attached hereto, vested in Trustor and the Lien of this Deed of
Trust to be a perfected Lien, prior to any and all encumbrances other than
Permitted Encumbrances (excluding, however, any such non-Permitted Encumbrances
for which the Title Insurer has agreed to provide an endorsement or affirmative
coverage protecting the Lien of this Deed of Trust against such non-Permitted
Encumbrances).

 

21



--------------------------------------------------------------------------------

ARTICLE TWO

 

FINANCING DOCUMENTS PROVISIONS

 

2.1 Interaction with the Bank Guarantee, the 2014 Notes Indenture and the
Security Agreement.

 

(a) Incorporation by Reference. All terms, covenants, conditions, provisions and
requirements of the Bank Credit Agreement, Bank Guarantee, the 2014 Notes
Indenture and the Security Agreement are incorporated by reference in this Deed
of Trust.

 

(b) Conflicts. In the event of any conflict or inconsistency between the
provisions of this Deed of Trust and those of the other Financing Documents, the
provisions of the Financing Documents shall govern.

 

2.2 Other Collateral. This Deed of Trust is one of a number of security
agreements delivered by or on behalf of Trustor and other Persons pursuant to
the Financing Documents to secure the Obligations secured hereunder. All
potential junior Lien claimants are placed on notice that, under any of the
Financing Documents (including a separate future unrecorded agreement between
Trustor and Beneficiary), other collateral for the Obligations secured hereunder
(i.e., collateral other than the Trust Estate) may, under certain circumstances,
be released without a corresponding reduction in the total principal amount
secured by this Deed of Trust. Such a release would decrease the amount of
collateral securing the same indebtedness, thereby increasing the burden on the
remaining Trust Estate created and continued by this Deed of Trust. No such
release shall impair the priority of the Lien of this Deed of Trust. By
accepting its interest in the Trust Estate, each and every junior Lien claimant
shall be deemed to have acknowledged the possibility of, and consented to, any
such release. Nothing in this paragraph shall impose any obligation upon
Beneficiary.

 

ARTICLE THREE

 

DEFAULTS

 

3.1 Event of Default. The term “Event of Default,” wherever used in this Deed of
Trust, shall mean any of (a) one or more of the events of default listed in the
Financing Documents; (b) so long as the Disbursement Agreement is in effect, one
or more of the events of default listed in the Disbursement Agreement (whether
any such event shall be voluntary or involuntary or come about or be effected by
operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any administrative or
governmental body); or (c) if any “borrower” (as that term is defined in NRS
106.310) who may send a notice pursuant to NRS 106.380(1), (i) delivers, sends
by mail or otherwise gives, or purports to deliver, send by mail or otherwise
give, to a beneficiary under this Deed of Trust (A) any notice of an election to
terminate the operation of this Deed of Trust as security for any “future
advance” (as defined in NRS 106.320) of “principal” (as defined in NRS 106.345
), or (B) any other notice pursuant to NRS 106.380(l); (ii) records a statement
pursuant to NRS 106.380(3); or (iii) causes this Deed of Trust, any secured
obligation, or any Secured Party to be subject to NRS 106.380(2), 106.380(3) or
106.400.

 

22



--------------------------------------------------------------------------------

ARTICLE FOUR

 

REMEDIES

 

4.1 Acceleration of Maturity. If an Event of Default occurs, Beneficiary may, in
accordance with the Financing Documents, declare the Obligations to be due and
payable immediately (except that such acceleration shall be automatic if the
Event of Default is caused by the Borrower’s, the Issuers’ or Trustor’s
Bankruptcy), and upon such declaration such principal and interest and other
sums shall immediately become due and payable without demand, presentment,
notice or other requirements of any kind (all of which Trustor waives)
notwithstanding anything in this Deed of Trust or any other Financing Document
or applicable law to the contrary.

 

4.2 Protective Advances. If Trustor fails to make any payment or perform any
other obligation under the Financing Documents, then without thereby limiting
Beneficiary’s other rights or remedies, waiving or releasing any of Trustor’s
obligations, or imposing any obligation on Beneficiary, Beneficiary may either
advance any amount owing or perform any or all actions that Beneficiary
considers necessary or appropriate to cure such default. All such advances shall
constitute “Protective Advances” and shall bear interest thereon at the interest
rate applicable to overdue principal set forth in the Bank Credit Agreement from
the date incurred until paid by Trustor. No sums advanced or performance
rendered by Beneficiary shall cure, or be deemed a waiver of any Event of
Default.

 

4.3 Institution of Equity Proceedings. If an Event of Default occurs,
Beneficiary may institute an action, suit or proceeding in equity for specific
performance of this Deed of Trust, the Notes or any other Financing Document,
all of which shall be specifically enforceable by injunction or other equitable
remedy. Trustor waives any defense based on laches or any applicable statute of
limitations.

 

4.4 Beneficiary’s Power of Enforcement.

 

(a) If an Event of Default occurs, Beneficiary shall be entitled, at its option
and in its sole and absolute discretion, to prepare and record on its own
behalf, or to deliver to Trustee for recording, if appropriate, a written
declaration of default and demand for sale and a written Notice of Breach and
Election to Sell (pursuant to NRS 107.080(3) or other statutory notice) to cause
the Trust Estate to be sold to satisfy the obligations hereof, and in the case
of delivery to Trustee, Trustee shall cause said notice to be filed for record.

 

(b) After the lapse of such time as may then be required by law following the
recordation of said Notice of Breach and Election to Sell, and notice of sale
having been given as then required by law, including compliance with any
applicable Nevada Gaming Laws, Trustee without demand on Trustor, shall sell the
Trust Estate or any portion thereof at the time and place fixed by it in said
notice, either as a whole or in separate parcels, and in such order as it may
determine, at public auction to the highest bidder, of cash in lawful money of
the United States payable at the time of sale. Trustee may, for any cause it
deems expedient, postpone the sale of all or any portion of said property until
it shall be completed and, in every case, notice of postponement shall be given
by public announcement thereof at the time and place last appointed

 

23



--------------------------------------------------------------------------------

for the sale and from time to time thereafter Trustee may postpone such sale by
public announcement at the time fixed by the preceding postponement. Trustee
shall execute and deliver to the purchaser its Deed or other instrument
conveying said property so sold, but without any covenant or warranty, express
or implied. The recitals in such instrument of conveyance of any matters or
facts shall be conclusive proof of the truthfulness thereof. Any person,
including Beneficiary, may bid at the sale.

 

(c) After deducting all costs, fees and expenses of Trustee and of this Deed of
Trust, including, without limitation, costs of evidence of title and reasonable
attorneys’ fees and other legal expenses of Trustee or Beneficiary in connection
with a sale, Trustee shall apply the proceeds of such sale to payment of all
sums expended under the terms hereof not then repaid, with accrued interest at
the rate applicable to overdue principal set forth in the Bank Credit Agreement
to the payment of all other sums then secured hereby and the remainder, if any,
to the person or persons legally entitled thereto as provided in NRS 40.462.

 

(d) Subject to compliance with applicable Nevada Gaming Laws, if any Event of
Default occurs, Beneficiary may, either with or without entry or taking
possession of the Trust Estate, and without regard to whether or not the
indebtedness and other sums secured hereby shall be due and without prejudice to
the right of Beneficiary thereafter to bring an action or proceeding to
foreclose or any other action for any default existing at the time such earlier
action was commenced, proceed by any appropriate action or proceeding: (i) to
enforce payment of any of the Obligations, to the extent permitted by law, or
the performance of any term hereof or any other right; (ii) to foreclose this
Deed of Trust in any manner provided by law for the foreclosure of mortgages or
deeds of trust on real property and to sell, as an entirety or in separate lots
or parcels, the Trust Estate or any portion thereof pursuant to the laws of the
State of Nevada or under the judgment or decree of a court or courts of
competent jurisdiction, and Beneficiary shall be entitled to recover in any such
proceeding all costs and expenses incident thereto, including reasonable
attorneys’ fees and expenses in such amount as shall be awarded by the court;
(iii) to exercise any or all of the rights and remedies available to it under
the Financing Documents; and (iv) to pursue any other remedy available to it.
Beneficiary shall take action either by such proceedings or by the exercise of
its powers with respect to entry or taking possession, or both, as Beneficiary
may determine.

 

(e) The remedies described in this Section 4.4 may be exercised with respect to
all or any portion of the Personal Property, either simultaneously with the sale
of any real property encumbered hereby or independent thereof. Beneficiary shall
at any time be permitted to proceed with respect to all or any portion of the
Personal Property in any manner permitted by the UCC. Trustor agrees that
Beneficiary’s inclusion of all or any portion of the Personal Property (and all
personal property that is subject to a security interest in favor, or for the
benefit, of Beneficiary) in a sale or other remedy exercised with respect to the
real property encumbered hereby, as permitted by the UCC, is a commercially
reasonable disposition of such property.

 

4.5 Beneficiary’s Right to Enter and Take Possession, Operate and Apply Income.

 

(a) Subject to compliance with applicable Nevada Gaming Laws, if an Event of
Default occurs, (i) Trustor, upon demand of Beneficiary, shall forthwith
surrender to

 

24



--------------------------------------------------------------------------------

Beneficiary the actual possession and, if and to the extent permitted by law,
Beneficiary itself, or by such officers or agents as it may appoint, may enter
and take possession of all the Trust Estate including the Personal Property,
without liability for trespass, damages or otherwise, and may exclude Trustor
and its agents and employees wholly therefrom and may have joint access with
Trustor to the books, papers and accounts of Trustor; and (ii) Trustor shall pay
monthly in advance to Beneficiary on Beneficiary’s entry into possession, or to
any receiver appointed to collect the Rents, all Rents actually paid to Trustor.

 

(b) If Trustor shall for any reason fail to surrender or deliver the Trust
Estate, the Personal Property or any part thereof after Beneficiary’s demand,
Beneficiary may obtain a judgment or decree conferring on Beneficiary or Trustee
the right to immediate possession or requiring Trustor to deliver immediate
possession of all or part of such property to Beneficiary or Trustee and Trustor
hereby specifically consents to the entry of such judgment or decree. Trustor
shall pay to Beneficiary or Trustee, upon demand, all reasonable costs and
expenses of obtaining such judgment or decree and reasonable compensation to
Beneficiary or Trustee, their attorneys and agents, and all such costs, expenses
and compensation shall, until paid, be secured by the Lien of this Deed of
Trust.

 

(c) Subject to compliance with applicable Nevada Gaming Laws, upon every such
entering upon or taking of possession, Beneficiary or Trustee may hold, store,
use, operate, manage and control the Trust Estate and conduct the business
thereof, and, from time to time in its sole and absolute discretion and without
being under any duty to so act:

 

(i) make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon and purchase or
otherwise acquire additional fixtures, personalty and other property;

 

(ii) insure or keep the Trust Estate insured;

 

(iii) manage and operate the Trust Estate and exercise all the rights and powers
of Trustor in their name or otherwise with respect to the same;

 

(iv) enter into agreements with others to exercise the powers herein granted
Beneficiary or Trustee, all as Beneficiary or Trustee from time to time may
determine; and, subject to the absolute assignment of the Leases and Rents to
Beneficiary, Beneficiary or Trustee may collect and receive all the Rents,
including those past due as well as those accruing thereafter; and shall apply
the monies so received by Beneficiary or Trustee in such priority as Beneficiary
may determine to (A) the payment of interest and principal due and payable on
the Notes or the other Financing Documents, (B) the deposits for taxes and
assessments and insurance premiums due, (C) the cost of insurance, taxes,
assessments and other proper charges upon the Trust Estate or any part thereof;
(D) the compensation, expenses and disbursements of the agents, attorneys and
other representatives of Beneficiary or Trustee; and (E) any other charges or
costs required to be paid by Trustor under the terms hereof; and

 

(v) rent or sublet the Trust Estate or any portion thereof for any purpose
permitted by this Deed of Trust.

 

25



--------------------------------------------------------------------------------

Beneficiary or Trustee shall surrender possession of the Trust Estate and the
Personal Property to Trustor only when all that is due upon such interest and
principal, tax and insurance deposits, and all amounts under any of the terms of
the Bank Credit Agreement, the 2014 Notes Indenture or this Deed of Trust, shall
have been paid and all defaults made good. The same right of taking possession,
however, shall exist if any subsequent Event of Default shall occur and be
continuing.

 

4.6 Leases. Beneficiary is authorized to foreclose this Deed of Trust subject to
the rights of any tenants of the Trust Estate, and the failure to make any such
tenants parties defendant to any such foreclosure proceedings and to foreclose
their rights shall not be, nor be asserted by Trustor to be, a defense to any
proceedings instituted by Beneficiary to collect the sums secured hereby or to
collect any deficiency remaining unpaid after the foreclosure sale of the Trust
Estate, or any portion thereof. Unless otherwise agreed by Beneficiary in
writing, all Space Leases executed subsequent to the date hereof, or any part
thereof, shall be subordinate and inferior to the Lien of this Deed of Trust;
provided, however that (a) in accordance with the terms of the Financing
Documents, Beneficiary may be required to execute a non-disturbance and
attornment agreement in connection with certain Space Leases; and (b) from time
to time Beneficiary may execute and record among the land records of the
jurisdiction where this Deed of Trust is recorded, subordination statements with
respect to such of said Space Leases as Beneficiary may designate in its sole
discretion, whereby the Space Leases so designated by Beneficiary shall be made
superior to the Lien of this Deed of Trust for the term set forth in such
subordination statement. From and after the recordation of such subordination
statements, and for the respective periods as may be set forth therein, the
Space Leases therein referred to shall be superior to the Lien of this Deed of
Trust and shall not be affected by any foreclosure hereof. All such Space Leases
shall contain a provision to the effect that the Trustor and Space Lessee
recognize the right of Beneficiary to elect and to effect such subordination of
this Deed of Trust and consents thereto.

 

4.7 Purchase by Beneficiary. Upon any foreclosure sale (whether judicial or
nonjudicial), Beneficiary may bid for and purchase the property subject to such
sale and, upon compliance with the terms of sale, may hold, retain and possess
and dispose of such property in its own absolute right without further
accountability.

 

4.8 Waiver of Appraisement, Valuation, Stay, Extension, Redemption Laws and
Marshalling. Trustor agrees to the full extent permitted by law that if an Event
of Default occurs, neither Trustor nor anyone claiming through or under it shall
or will set up, claim or seek to take advantage of any appraisement, valuation,
stay, extension or redemption laws now or hereafter in force, in order to
prevent or hinder the enforcement or foreclosure of this Deed of Trust or the
absolute sale of the Trust Estate or any portion thereof or the final and
absolute putting into possession thereof, immediately after such sale, of the
purchasers thereof, and Trustor for itself and all who may at any time claim
through or under it, hereby waives, to the full extent that it may lawfully so
do, the benefit of all such laws, and any and all right to have the assets
comprising the Trust Estate marshaled upon any foreclosure of the Lien hereof
and agrees that Trustee or any court having jurisdiction to foreclose such Lien
may sell the Trust Estate in part or as an entirety.

 

 

26



--------------------------------------------------------------------------------

4.9 Receiver. If an Event of Default occurs, Beneficiary, to the extent
permitted by law and subject to compliance with all applicable Nevada Gaming
Laws, and without regard to the value, adequacy or occupancy of the security for
the Obligations secured hereby, shall be entitled as a matter of right if it so
elects to the appointment of a receiver to enter upon and take possession of the
Trust Estate and to collect all Rents and apply the same as the court may
direct, and such receiver may be appointed by any court of competent
jurisdiction upon application by Beneficiary. Beneficiary may have a receiver
appointed without notice to Trustor or any third party, and Beneficiary may
waive any requirement that the receiver post a bond. Beneficiary shall have the
power to designate and select the Person who shall serve as the receiver and to
negotiate all terms and conditions under which such receiver shall serve. Any
receiver appointed on Beneficiary’s behalf may be an Affiliate of Beneficiary.
The expenses, including receiver’s fees, attorneys’ fees and expenses, costs and
agent’s compensation, incurred pursuant to the powers herein contained shall be
secured by this Deed of Trust. The right to enter and take possession of and to
manage and operate the Trust Estate and to collect all Rents, whether by a
receiver or otherwise, shall be cumulative to any other right or remedy
available to Beneficiary under this Deed of Trust or the Financing Documents or
otherwise available to Beneficiary and may be exercised concurrently therewith
or independently thereof. Beneficiary shall be liable to account only for such
Rents (including, without limitation, security deposits) actually received by
Beneficiary, whether received pursuant to this Section or any other provision
hereof. Notwithstanding the appointment of any receiver or other custodian,
Beneficiary shall be entitled as pledgee to the possession and control of any
cash, deposits, or instruments at the time held by, or payable or deliverable
under the terms of this Deed of Trust to, Beneficiary.

 

4.10 Suits to Protect the Trust Estate. Beneficiary shall have the power and
authority to institute and maintain any suits and proceedings as Beneficiary, in
its sole and absolute discretion, may deem advisable (a) to prevent any
impairment of the Trust Estate by any acts which may be unlawful or in violation
of this Deed of Trust, (b) to preserve or protect its interest in the Trust
Estate, or (c) to restrain the enforcement of or compliance with any legislation
or other Legal Requirement that may be unconstitutional or otherwise invalid, if
the enforcement of or compliance with such enactment, rule or order might impair
the security hereunder or be prejudicial to Beneficiary’s interest.

 

4.11 Proofs of Claim. In the case of any receivership, Insolvency, Bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceedings affecting Trustor, or, to the extent the same would result in an
Event of Default hereunder, any Subsidiary, or any guarantor, co-maker or
endorser of any of Trustor’s obligations, its creditors or its property,
Beneficiary, to the extent permitted by law, shall be entitled to file such
proofs of claim or other documents as it may deem to be necessary or advisable
in order to have its claims allowed in such proceedings for the entire amount
due and payable by Trustor under the Notes or any other Financing Documents, at
the date of the institution of such proceedings, and for any additional amounts
which may become due and payable by Trustor after such date.

 

4.12 Trustor to Pay the Obligations on Any Default in Payment; Application of
Monies by Beneficiary.

 

(a) In case of a foreclosure sale of all or any part of the Trust Estate and of
the application of the proceeds of sale to the payment of the sums secured
hereby, Beneficiary shall

 

27



--------------------------------------------------------------------------------

be entitled to enforce payment from Trustor of any additional amounts then
remaining due and unpaid with respect to the Obligations and to recover judgment
against Trustor for any portion thereof remaining unpaid, with interest at the
rate applicable to overdue principal as set forth in the Bank Credit Agreement.

 

(b) Trustor hereby agrees to the extent permitted by law, that no recovery of
any judgment by Beneficiary or other action by Beneficiary and no attachment or
levy of any execution upon any Property of Trustor by Beneficiary (other than a
foreclosure of the entire Trust Estate hereunder) shall in any way affect the
Lien and security interest of this Deed of Trust upon the Trust Estate or any
part thereof or any Lien, rights, powers or remedies of Beneficiary hereunder,
but such Lien, rights, powers and remedies shall continue unimpaired as before.

 

(c) Any monies collected or received by Beneficiary under this Section 4.12
shall be first applied to the payment of reasonable compensation, expenses and
disbursements of the agents, attorneys and other representatives of Beneficiary,
and the balance remaining shall be applied to the Obligations.

 

(d) The provisions of this Section shall not be deemed to limit or otherwise
modify the provisions of any guaranty of the indebtedness evidenced by the Notes
or the other Financing Documents.

 

4.13 Delay or Omission; No Waiver. No delay or omission of Beneficiary or any
other Secured Party to exercise any right, power or remedy upon any Event of
Default shall exhaust or impair any such right, power or remedy or shall be
construed to waive any such Event of Default or to constitute acquiescence
therein. Every right, power and remedy given to Beneficiary or any Secured
Party, whether contained herein or in the other Financing Documents or otherwise
available to Beneficiary or any other Secured Party, may be exercised from time
to time and as often as may be deemed expedient by Beneficiary or the applicable
Secured Party.

 

4.14 No Waiver of One Default to Affect Another. No waiver of any Event of
Default hereunder shall extend to or affect any subsequent or any other Event of
Default then existing, or impair any rights, powers or remedies consequent
thereon. If Beneficiary or the required percentage of the Bank Lenders or 2014
Noteholders, as the case may be (as determined pursuant to the Bank Credit
Agreement or the 2014 Notes Indenture, respectively), to the extent applicable
under the Bank Credit Agreement and the 2014 Notes Indenture, respectively (a)
grants forbearance or an extension of time for the payment of any sums secured
hereby; (b) takes other or additional security for the payment thereof; (c)
waives or does not exercise any right granted in this Deed of Trust, the
Disbursement Agreement or any Financing Document; (d) releases any part of the
Trust Estate from the Lien or security interest of this Deed of Trust or any
other instrument securing the Obligations; (e) consents to the filing of any
map, plat or replat of the Site (to the extent such consent is required); (f)
consents to the granting of any easement on the Site (to the extent such consent
is required); or (g) makes or consents to any agreement changing the terms of
this Deed of Trust or any other Financing Document subordinating the Lien or any
charge hereof, no such act or omission shall release, discharge, modify, change
or affect the original liability of Trustor under the Financing Documents or
otherwise, or any subsequent purchaser of the Trust Estate or any part thereof
or any maker, co-signer, surety or

 

28



--------------------------------------------------------------------------------

guarantor. No such act or omission shall preclude Beneficiary from exercising
any right, power or privilege herein granted or intended to be granted in case
of any Event of Default then existing or of any subsequent Event of Default,
nor, except as otherwise expressly provided in an instrument or instruments
executed by Beneficiary, shall the Lien or security interest of this Deed of
Trust be altered thereby, except to the extent expressly provided in any
releases, maps, easements or subordinations described in clause (d), (e), (f) or
(g) above of this Section 4.14. In the event of the sale or transfer by
operation of law or otherwise of all or any part of the Trust Estate,
Beneficiary, without notice to any person, firm or corporation, is hereby
authorized and empowered to deal with any such vendee or transferee with
reference to the Trust Estate or the Obligations secured hereby, or with
reference to any of the terms or conditions hereof, as fully and to the same
extent as it might deal with the original parties hereto and without in any way
releasing or discharging any of the liabilities or undertakings hereunder, or
waiving its right to declare such sale or transfer an Event of Default as
provided herein. Notwithstanding anything to the contrary contained in this Deed
of Trust or any other Financing Document, (i) in the case of any non-monetary
Event of Default, Beneficiary may continue to accept payments secured hereunder
without thereby waiving the existence of such or any other Event of Default; and
(ii) in the case of any monetary Event of Default, Beneficiary may accept
partial payments of any sums due hereunder without thereby waiving the existence
of such Event of Default if the partial payment is not sufficient to completely
cure such Event of Default.

 

4.15 Discontinuance of Proceedings; Position of Parties Restored. If Beneficiary
shall have proceeded to enforce any right or remedy under this Deed of Trust by
foreclosure, entry of judgment or otherwise and such proceedings shall have been
discontinued or abandoned for any reason, or such proceedings shall have
resulted in a final determination adverse to Beneficiary, then and in every such
case Trustor and Beneficiary shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Beneficiary shall
continue as if no such proceedings had occurred or had been taken.

 

4.16 Remedies Cumulative. No right, power or remedy, including, without
limitation, remedies with respect to any security for the Obligations, conferred
upon or reserved to Beneficiary by this Deed of Trust or any other Financing
Document is exclusive of any other right, power or remedy, but each and every
such right, power and remedy shall be cumulative and concurrent and shall be in
addition to any other right, power and remedy given hereunder or any Financing
Document, now or hereafter existing at law, in equity or by statute, and
Beneficiary shall be entitled to resort to such rights, powers, remedies or
security as Beneficiary shall in its sole and absolute discretion deem
advisable.

 

4.17 Interest After Event of Default. If an Event of Default shall have occurred
and is continuing, all sums outstanding and unpaid under the Obligations shall,
at Beneficiary’s option, bear interest at the rate applicable to overdue
principal set forth in the Bank Credit Agreement until such Event of Default has
been cured. Trustor’s obligation to pay such interest shall be secured by this
Deed of Trust.

 

4.18 Foreclosure; Expenses of Litigation. If Trustee forecloses, reasonable
attorneys’ fees and expenses for services in the supervision of said foreclosure
proceeding shall be allowed to the Trustee and Beneficiary as part of the
foreclosure costs. In the event of foreclosure of the Lien hereof, there shall
be allowed and included as additional indebtedness all

 

29



--------------------------------------------------------------------------------

reasonable expenditures and expenses which may be paid or incurred by or on
behalf of Beneficiary for attorneys’ fees, appraiser’s fees, outlays for
documentary and expert evidence, stenographers’ charges, publication costs, and
costs (which may be estimated as to items to be expended after foreclosure sale
or entry of the decree) of procuring all such abstracts of title, title searches
and examinations, title insurance policies and guarantees, and similar data and
assurances with respect to title as Beneficiary may deem reasonably advisable
either to prosecute such suit or to evidence to a bidder at any sale which may
be had pursuant to such decree the true condition of the title to or the value
of the Trust Estate or any portion thereof. All expenditures and expenses of the
nature in this Section mentioned, and such expenses and fees as may be incurred
in the protection of the Trust Estate and the maintenance of the Lien and
security interest of this Deed of Trust, including the reasonable fees of any
attorney employed by Beneficiary in any litigation or proceeding affecting this
Deed of Trust or any other Financing Document, the Trust Estate or any portion
thereof, including, without limitation, civil, probate, appellate and bankruptcy
proceedings, or in preparation for the commencement or defense of any proceeding
or threatened suit or proceeding, shall be immediately due and payable by
Trustor, with interest thereon at the rate applicable to overdue principal set
forth in the Bank Credit Agreement, and shall be secured by this Deed of Trust.
Trustee waives its right to any statutory fee in connection with any judicial or
nonjudicial foreclosure of the Lien hereof and agrees to accept a reasonable fee
for such services.

 

4.19 Deficiency Judgments. If after foreclosure of this Deed of Trust or
Trustee’s sale hereunder, there shall remain any deficiency with respect to any
Obligations, and Beneficiary shall institute any proceedings to recover such
deficiency or deficiencies, all such amounts shall continue to bear interest at
the rate applicable to overdue principal set forth in the Bank Credit Agreement.
Trustor waives any defense to Beneficiary’s recovery against Trustor of any
deficiency after any foreclosure sale of the Trust Estate. Trustor expressly
waives any defense or benefits that may be derived from any statute granting
Trustor any defense to any such recovery by Beneficiary. In addition,
Beneficiary and Trustee shall be entitled to recovery of all of their reasonable
costs and expenditures (including, without limitation, any court imposed costs)
in connection with such proceedings, including their reasonable attorneys’ fees
and expenses, appraisal fees and the other costs, fees and expenditures referred
to in Section 4.18 above. This provision shall survive any foreclosure or sale
of the Trust Estate, any portion thereof and/or the extinguishment of the Lien
hereof.

 

4.20 Waiver of Jury Trial. Beneficiary and Trustor each waive any right to have
a jury participate in resolving any dispute whether sounding in contract, tort
or otherwise arising out of, connected with, related to or incidental to the
relationship established between them in connection with the Obligations. Any
such disputes shall be resolved in a bench trial without a jury.

 

4.21 Exculpation of Beneficiary. The acceptance by Beneficiary of the assignment
contained herein with all of the rights, powers, privileges and authority
created hereby shall not, prior to entry upon and taking possession of the Trust
Estate by Beneficiary, be deemed or construed to make Beneficiary a “mortgagee
in possession”; nor thereafter or at any time or in any event obligate
Beneficiary to appear in or defend any action or proceeding relating to the
Space Leases, the Rents or the Trust Estate, or to take any action hereunder or
to expend any money or incur any expenses or perform or discharge any
obligation, duty or liability under any

 

30



--------------------------------------------------------------------------------

Space Lease or to assume any obligation or responsibility for any security
deposits or other deposits except to the extent such deposits are actually
received by Beneficiary, nor shall Beneficiary, prior to such entry and taking,
be liable in any way for any injury or damage to person or property sustained by
any Person in or about the Trust Estate.

 

ARTICLE FIVE

 

RIGHTS AND RESPONSIBILITIES OF TRUSTEE;

 

OTHER PROVISIONS RELATING TO TRUSTEE

 

Notwithstanding anything to the contrary in this Deed of Trust, Trustor and
Beneficiary agree as follows.

 

5.1 Exercise of Remedies by Trustee. To the extent that this Deed of Trust or
applicable law, including all applicable Nevada Gaming Laws, authorizes or
empowers, or does not require approval for, Beneficiary to exercise any remedies
set forth in Article Four hereof or otherwise, or perform any acts in connection
therewith, Trustee (but not to the exclusion of Beneficiary unless so required
under the law of the State of Nevada) shall have the power to exercise any or
all such remedies, and to perform any acts provided for in this Deed of Trust in
connection therewith, all for the benefit of Beneficiary and on Beneficiary’s
behalf in accordance with applicable law of the State of Nevada. In connection
therewith, Trustee: (a) shall not exercise, or waive the exercise of, any of
Beneficiary’s remedies (other than any rights of Trustee to any indemnity or
reimbursement), except at Beneficiary’s request; and (b) shall exercise, or
waive the exercise of, any or all of Beneficiary’s remedies at Beneficiary’s
request, and in accordance with Beneficiary’s directions as to the manner of
such exercise or waiver. Trustee may, however, decline to follow Beneficiary’s
request or direction if Trustee shall be advised by counsel that the action or
proceeding, or manner thereof, so directed may not lawfully be taken or waived.

 

5.2 Rights and Privileges of Trustee. To the extent that this Deed of Trust
requires Trustor to indemnify Beneficiary or reimburse Beneficiary for any
expenditures Beneficiary may incur, Trustee shall be entitled to the same
indemnity and the same rights to reimbursement of expenses as Beneficiary,
subject to such limitations and conditions as would apply in the case of
Beneficiary. To the extent that this Deed of Trust negates or limits
Beneficiary’s liability as to any matter, Trustee shall be entitled to the same
negation or limitation of liability. To the extent that Trustor, pursuant to
this Deed of Trust, appoints Beneficiary as Trustor’s attorney in fact for any
purpose, Beneficiary or (when so instructed by Beneficiary) Trustee shall be
entitled to act on Trustor’s behalf without joinder or confirmation by the
other.

 

5.3 Resignation or Replacement of Truste. Trustee may resign by an instrument in
writing addressed to Beneficiary, and Trustee may be removed at any time with or
without cause (i.e., in Beneficiary’s sole and absolute discretion) by an
instrument in writing executed by Beneficiary. In case of the death,
resignation, removal or disqualification of Trustee or if for any reason
Beneficiary shall deem it desirable to appoint a substitute, successor or
replacement Trustee to act instead of Trustee originally named (or in place of
any substitute, successor or replacement Trustee), then Beneficiary shall have
the right and is hereby authorized and empowered to appoint a successor,
substitute or replacement Trustee, without any formality

 

31



--------------------------------------------------------------------------------

other than appointment and designation in writing executed by Beneficiary, which
instrument shall be recorded in the Office of the Recorder of Clark County,
Nevada. The law of the State of Nevada (including, without limitation, the
Nevada Gaming Laws) shall govern the qualifications of any Trustee. The
authority conferred upon Trustee by this Deed of Trust shall automatically
extend to any and all other successor, substitute and replacement Trustee(s)
successively until the obligations secured hereunder have been paid in full or
the Trust Estate has been sold hereunder or released in accordance with the
provisions of the Financing Documents. Beneficiary’s written appointment and
designation of any Trustee shall be full evidence of Beneficiary’s right and
authority to make the same and of all facts therein recited. No confirmation,
authorization, approval or other action by Trustor shall be required in
connection with any resignation or other replacement of Trustee.

 

5.4 Authority of Beneficiary. If Beneficiary is a banking corporation, state
banking corporation or a national banking association and the instrument of
appointment of any successor or replacement Trustee is executed on Beneficiary’s
behalf by an officer of such corporation, state banking corporation or national
banking association, then such appointment shall be conclusively presumed to be
executed with authority and shall be valid and sufficient without proof of any
action by the board of directors or any superior officer of Beneficiary.

 

5.5 Effect of Appointment of Successor Trustee. Upon the appointment and
designation of any successor, substitute or replacement Trustee, and subject to
compliance with applicable Nevada Gaming Laws and other applicable laws,
Trustee’s entire estate and title in the Trust Estate shall vest in the
designated successor, substitute or replacement Trustee. Such successor,
substitute or replacement Trustee shall thereupon succeed to and shall hold,
possess and execute all the rights, powers, privileges, immunities and duties
herein conferred upon Trustee. All references herein to Trustee shall be deemed
to refer to Trustee (including any successor or substitute appointed and
designated as herein provided) from time to time acting hereunder.

 

5.6 Confirmation of Transfer and Succession. Upon the written request of
Beneficiary or of any successor, substitute or replacement Trustee, any former
Trustee ceasing to act shall execute and deliver an instrument transferring to
such successor, substitute or replacement Trustee all of the right, title,
estate and interest in the Trust Estate of Trustee so ceasing to act, together
with all the rights, powers, privileges, immunities and duties herein conferred
upon Trustee, and shall duly assign, transfer and deliver all properties and
moneys held by said Trustee hereunder to said successor, substitute or
replacement Trustee.

 

5.7 Exculpation. Trustee shall not be liable for any error of judgment or act
done by Trustee in good faith, or otherwise be responsible or accountable under
any circumstances whatsoever, except for Trustee’s gross negligence, willful
misconduct or knowing violation of law. Trustee shall have the right to rely on
any instrument, document or signature authorizing or supporting any action taken
or proposed to be taken by it hereunder, believed by it in good faith to be
genuine. All moneys received by Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by law). Trustee shall be under no liability for interest on any moneys
received by it hereunder.

 

32



--------------------------------------------------------------------------------

5.8 Endorsement and Execution of Documents. Upon Beneficiary’s written request,
Trustee shall, without liability or notice to Trustor, execute, consent to, or
join in any instrument or agreement in connection with or necessary to
effectuate the purposes of the Financing Documents. Trustor hereby irrevocably
designates Trustee as its attorney in fact to execute, acknowledge and deliver,
on Trustor’s behalf and in Trustor’s name, all instruments or agreements
necessary to implement any provision(s) of this Deed of Trust or to further
perfect the Lien created by this Deed of Trust on the Trust Estate. This power
of attorney shall be deemed to be coupled with an interest and shall survive any
disability of Trustor.

 

5.9 Multiple Trustees. If Beneficiary appoints multiple trustees, then any
Trustee, individually, may exercise all powers granted to Trustee under this
instrument, without the need for action by any other Trustee(s).

 

5.10 Terms of Trustee’s Acceptance. Trustee accepts the trust created by this
Deed of Trust upon the following terms and conditions:

 

(a) Delegation. Trustee may exercise any of its powers through appointment of
attorney(s) in fact or agents.

 

(b) Counsel. Trustee may select and employ legal counsel (including any law firm
representing Beneficiary). Trustor shall reimburse all reasonable legal fees and
expenses that Trustee may thereby incur.

 

(c) Security. Trustee shall be under no obligation to take any action upon any
Event of Default unless furnished security or an indemnity, in form satisfactory
to Trustee, against costs, expenses, and liabilities that Trustee may incur.

 

(d) Costs and Expenses. Trustor shall reimburse Trustee, as part of the
Obligations secured hereunder, for all reasonable disbursements and expenses
(including reasonable legal fees and expenses) incurred by reason of and as
provided for in this Deed of Trust, including any of the foregoing incurred in
Trustee’s administering and executing the trust created by this Deed of Trust,
in complying with all applicable Nevada Gaming Laws and performing Trustee’s
duties and exercising Trustee’s powers under this Deed of Trust.

 

(e) Release. Upon full and indefeasible payment and performance of the
Obligations secured hereunder, Beneficiary shall request that Trustee release
this Deed of Trust. Upon receipt of such request Trustee shall release this Deed
of Trust to Trustor and reconvey its interest in the Trust Estate. Trustor shall
pay all costs of recordation, if any.

 

ARTICLE SIX

 

MISCELLANEOUS PROVISIONS

 

6.1 Heirs, Successors and Assigns Included in Parties. Whenever one of the
parties hereto is named or referred to herein, the heirs, successors and assigns
of such party shall be included, and subject to the limitations set forth in
Section 1.8, all covenants and agreements contained in this Deed of Trust, by or
on behalf of Trustor or Beneficiary shall bind and inure to the benefit of its
heirs, successors and assigns, whether so expressed or not.

 

33



--------------------------------------------------------------------------------

6.2 Addresses for Notices, Etc. Any notice, report, demand or other instrument
authorized or required to be given or furnished under this Deed of Trust to
Trustor or Beneficiary shall be deemed given or furnished (a) when addressed to
the party intended to receive the same, at the address of such party set forth
below, and delivered by hand at such address; or (b) three (3) days after the
same is deposited in the United States mail as first class certified mail,
return receipt requested, postage paid, whether or not the same is actually
received by such party:

 

Beneficiary:

 

Deutsche Bank Trust Company Americas

   

c/o Deutsche Bank Securities Inc.

   

200 Crescent Court, Suite 550

   

Dallas, Texas 75201

   

Attn: Gerard Dupont

With a copy to:

 

Latham & Watkins LLP

   

600 West Broadway, Suite 1800

   

San Diego, California 92101

   

Attn: Sony Ben-Moshe, Esq.

Trustor:

 

Wynn Golf, LLC

   

3131 Las Vegas Boulevard South

   

Las Vegas, Nevada 89109

   

Attn: President

With a copy to:

 

Wynn Las Vegas, LLC

   

3131 Las Vegas Boulevard South

   

Las Vegas, Nevada 89109

   

Attn: General Counsel

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

   

300 South Grand Avenue

   

Suite 3400

   

Los Angeles, California 90071

   

Attn: Jerry Coben, Esq.

Trustee:

 

Nevada Title Company

   

2500 North Buffalo, Suite 150

   

Las Vegas, Nevada 89128

   

Attn: Robbie Graham

 

6.3 Change of Notice Address. Any Person may change the address to which any
such notice, report, demand or other instrument is to be delivered or mailed to
that person, by furnishing written notice of such change to the other parties,
but no such notice of change shall be effective unless and until received by
such other parties.

 

6.4 Headings. The headings of the articles, sections, paragraphs and
subdivisions of this Deed of Trust are for convenience of reference only, are
not to be considered a part hereof, and shall not limit or expand or otherwise
affect any of the terms hereof.

 

34



--------------------------------------------------------------------------------

6.5 Invalid Provisions to Affect No Others. In the event that any of the
covenants, agreements, terms or provisions contained herein or in the Financing
Documents shall be invalid, illegal or unenforceable in any respect, the
validity of the Lien hereof and the remaining covenants, agreements, terms or
provisions contained herein or in the Financing Documents shall be in no way
affected, prejudiced or disturbed thereby. To the extent permitted by law,
Trustor waives any provision of law which renders any provision hereof
prohibited or unenforceable in any respect.

 

6.6 Changes and Priority Over Intervening Liens. Neither this Deed of Trust nor
any term hereof may be changed, waived, discharged or terminated orally, or by
any action or inaction, but only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought. Any agreement hereafter made by Trustor and Beneficiary relating to this
Deed of Trust shall be superior to the rights of the holder of any intervening
Lien or encumbrance.

 

6.7 Estoppel Certificates. Within ten (10) Business Days after Beneficiary’s
written request, Trustor shall from time to time execute a certificate, in
recordable form (an “Estoppel Certificate”), stating, except to the extent it
would be inaccurate to so state: (a) the current amount of the Obligations
secured hereunder and all elements thereof, including principal, interest, and
all other elements; (b) that Trustor has no defense, offset, claim,
counterclaim, right of recoupment, deduction, or reduction against any of the
Obligations secured hereunder; (c) that none of the Financing Documents have
been amended, whether orally or in writing; (d) that Trustor has no claims
against Beneficiary of any kind; (e) that any power of attorney granted to
Beneficiary is in full force and effect; and (f) such other matters relating to
this Deed of Trust or any other Financing Document and the relationship of
Trustor and Beneficiary as Beneficiary shall request. In addition, the Estoppel
Certificate shall set forth the reasons why it would be inaccurate to make any
of the foregoing assurances.

 

6.8 Waiver of Setoff and Counterclaim; Other Waivers. All Obligations shall be
payable without setoff, counterclaim or any deduction whatsoever. Trustor hereby
waives the right to assert a counterclaim (other than a compulsory counterclaim)
in any action or proceeding brought against it by Beneficiary and/or any Secured
Party under the Financing Documents, or arising out of or in any way connected
with this Deed of Trust or the other Financing Documents or the Obligations.

 

6.9 Governing Law. The Bank Credit Agreement, the 2014 Notes Indenture, the
Notes, the Bank Guarantee and the Security Agreement provide that they are
governed by, and construed and enforced in accordance with, the laws of the
State of New York. This Deed of Trust shall also be construed under and governed
by the laws of the State of New York (without giving effect to the conflicts of
law rules and principles thereof other than Sections 5-1401 and 5-1402 of the
New York General Obligations Law); provided, however, that (a) the terms and
provisions of this Deed of Trust pertaining to the creation, priority,
perfection, enforcement or realization by Beneficiary of its respective rights
and remedies under this Deed of Trust with respect to the Trust Estate (other
than Personal Property) shall be governed and construed and enforced in
accordance with the internal laws of the State of Nevada (the “State”) without
giving effect to the conflicts of law rules and principles of the State; (b) for
Personal Property, the perfection, effect of perfection or non-perfection and
priority of the security interest shall be

 

35



--------------------------------------------------------------------------------

subject to any mandatory choice of law rules in the UCC; (c) Trustor agrees that
to the extent deficiency judgments are available under the laws of the State
after a foreclosure (judicial or nonjudicial) of the Trust Estate, or any
portion thereof, or any other realization thereon by Beneficiary or any Secured
Party under the Financing Documents, Beneficiary or such Secured Party, as the
case may be, shall have the right to seek such a deficiency judgment against
Trustor in the State; and (d) Trustor agrees that if Beneficiary or any Secured
Party under the Financing Documents obtains a deficiency judgment in another
state against Trustor, then Beneficiary or such Secured Party, as the case may
be, shall have the right to enforce such judgment in the State to the extent
permitted under the laws of the State, as well as in other states.

 

6.10 Reconveyance. Upon written request of Trustor when the Obligations secured
hereby have been satisfied in full, Beneficiary shall cause Trustee to reconvey,
without warranty, the property then held hereunder. The recitals in such
reconveyance of any matters or facts shall be conclusive proof of the
truthfulness thereof. The grantee in such reconveyance may be described as “the
person or persons legally entitled thereto.”

 

6.11 Attorneys’ Fees. Without limiting any other provision contained herein,
Trustor agrees to pay all costs of Beneficiary or Trustee incurred in connection
with the enforcement of this Deed of Trust, the Notes or the other Financing
Documents to which it is a party, including, without limitation, all reasonable
attorneys’ fees and expenses whether or not suit is commenced, and including,
without limitation, fees incurred in connection with any probate, appellate,
bankruptcy, deficiency or any other litigation proceedings, all of which sums
shall be secured hereby.

 

6.12 Late Charges. By accepting payment of any sum secured hereby after its due
date, Beneficiary does not waive its right to collect any late charge thereon or
interest thereon at the interest rate on the Notes or as otherwise specified in
the Bank Credit Agreement, if so provided, not then paid or its right either to
require prompt payment when due of all other sums so secured or to declare
default for failure to pay any amounts not so paid.

 

6.13 Cost of Accounting. Trustor shall pay to Beneficiary, for and on account of
the preparation and rendition of any accounting, which Trustor may be entitled
to require under any law or statute now or hereafter providing therefor, the
reasonable costs thereof.

 

6.14 Right of Entry. Subject to compliance with applicable Nevada Gaming Laws,
Beneficiary may at any reasonable time or times and on reasonable prior written
notice to Trustor make or cause to be made entry upon and inspections of the
Trust Estate or any part thereof in person or by agent.

 

6.15 Corrections. Trustor shall, upon request of Beneficiary or Trustee,
promptly correct any defect, error or omission which may be discovered in the
contents of this Deed of Trust (including, but not limited to, in the exhibits
and schedules attached hereto) or in the execution or acknowledgement hereof,
and shall execute, acknowledge and deliver such further instruments and do such
further acts as may be necessary or as may be reasonably requested by Trustee to
carry out more effectively the purposes of this Deed of Trust, to subject to the
Lien and security interest hereby created any of Trustor’s properties, rights or
interest covered or intended to be covered hereby, and to perfect and maintain
such Lien and security interest.

 

36



--------------------------------------------------------------------------------

6.16 Statute of Limitations. To the fullest extent allowed by the law, the right
to plead, use or assert any statute of limitations as a plea or defense or bar
of any kind, or for any purpose, to any debt, demand or obligation secured or to
be secured hereby, or to any complaint or other pleading or proceeding filed,
instituted or maintained for the purpose of enforcing this Deed of Trust or any
rights hereunder, is hereby waived by Trustor.

 

6.17 Subrogation. Should the proceeds of any loan, Note or advance made by
Beneficiary or any Secured Party under the Bank Credit Agreement or the 2014
Notes Indenture to Trustor, repayment of which is hereby secured, or any part
thereof, or any amount paid out or advanced by Beneficiary or any Secured Party
under the Financing Documents, be used directly or indirectly to pay off,
discharge, or satisfy, in whole or in part, any prior or superior Lien or
encumbrance upon the Trust Estate, or any part thereof, then, as additional
security hereunder, Trustee, on behalf of Beneficiary, shall be subrogated to
any and all rights, superior titles, Liens, and equities owned or claimed by any
owner or holder of said outstanding Liens, charges, and indebtedness, however
remote, regardless of whether said Liens, charges, and indebtedness are acquired
by assignment or have been released of record by the holder thereof upon
payment.

 

6.18 Joint and Several Liability. All obligations of Trustor hereunder, if more
than one, are joint and several. Recourse for deficiency after sale hereunder
may be had against the property of Trustor, without, however, creating a present
or other Lien or charge thereon.

 

6.19 Homestead. Trustor hereby waives and renounces all homestead and exemption
rights provided by the constitution and the laws of the United States and of any
state, in and to the Trust Estate as against the collection of the Obligations,
or any part hereof.

 

6.20 Context. In this Deed of Trust, whenever the context so requires, the
neuter includes the masculine and feminine, and the singular includes the
plural, and vice versa.

 

6.21 Time. Time is of the essence of each and every term, covenant and condition
hereof. Unless otherwise specified herein, any reference to “days” in this Deed
of Trust shall be deemed to mean “calendar days.”

 

6.22 Interpretation. As used in this Deed of Trust unless the context clearly
requires otherwise: The terms “herein” or “hereunder” and similar terms without
reference to a particular section shall refer to the entire Deed of Trust and
not just to the section in which such terms appear; the term “Lien” shall also
mean a security interest, and the term “security interest” shall also mean a
Lien.

 

6.23 Effect of NRS 107.030. To the extent not inconsistent herewith, the
provisions of NRS 107.030 (1), (2) (in amounts as hereinabove provided for),
(3), (4) (with interest at the default rate provided for under the Bank Credit
Agreement), (5), (6), (7) (reasonable), (8) and (9) are included herein by
reference and made part of this Deed of Trust.

 

6.24 Amendments. This Deed of Trust cannot be waived, changed, discharged or
terminated orally, but only by an instrument in writing signed by the party
against whom enforcement of any waiver, change, discharge or termination is
sought and only as permitted by the provisions of the Bank Credit Agreement or
the 2014 Notes Indenture, as applicable.

 

37



--------------------------------------------------------------------------------

ARTICLE SEVEN

 

POWER OF ATTORNEY

 

7.1 Grant of Power. Subject to compliance with applicable Nevada Gaming Laws,
Trustor irrevocably appoints Beneficiary and any successor thereto as its
attorney-in-fact, with full power and authority, including the power of
substitution, exercisable only during the continuance of an Event of Default to
act for Trustor in its name, place and stead as hereinafter provided:

 

7.1.1 Possession and Completion. To take possession of the Site and the Project,
remove all employees, contractors and agents of Trustor therefrom, complete or
attempt to complete the work of construction, and market, sell or lease the Site
and the Project.

 

7.1.2 Plans. To make such additions, changes and corrections in the current
Plans and Specifications as may be necessary or desirable, in Beneficiary’s
reasonable discretion, or as it deems proper to complete the Project.

 

7.1.3 Employment of Others. To employ such contractors, subcontractors,
suppliers, architects, inspectors, consultants, property managers and other
agents as Beneficiary, in its discretion, deems proper for the completion of the
Project, for the protection or clearance of title to the Site or Personal
Property, or for the protection of Beneficiary’s interests with respect thereto.

 

7.1.4 Security Guards. To employ watchmen to protect the Site and the Project
from injury.

 

7.1.5 Compromise Claims. To pay, settle or compromise all bills and claims then
existing or thereafter arising against Trustor, which Beneficiary, in its
discretion, deems proper for the protection or clearance of title to the Site or
Personal Property, or for the protection of Beneficiary’s interests with respect
thereto.

 

7.1.6 Legal Proceedings. To prosecute and defend all actions and proceedings in
connection with the Site or the Project.

 

7.2 Other Acts. To execute, acknowledge and deliver all other instruments and
documents in the name of Trustor that are necessary or desirable, to exercise
Trustor’s rights under all contracts concerning the Site or the Project,
including, without limitation, under any Space Leases, and to do all other acts
with respect to the Site or the Project that Trustor might do on its own behalf,
as Beneficiary, in its reasonable discretion, deems proper.

 

ARTICLE EIGHT

 

GUARANTOR PROVISIONS

 

8.1 Absolute and Unconditional Obligations. All rights of Beneficiary and all
obligations of Trustor hereunder shall be absolute and unconditional
irrespective of (i) any lack of validity, legality or enforceability of the
Financing Documents; (ii) the failure of any Secured

 

38



--------------------------------------------------------------------------------

Party or any holder of any of the Obligations to assert any claim or demand or
to enforce any right or remedy against the Borrower or the Issuers, Trustor or
any other Person (including any other guarantor of the Obligations) under the
provisions of the Financing Documents or otherwise or to exercise any right or
remedy against any other guarantor of, or collateral securing, any of the
Obligations; (iii) any change in the time, manner or place of payment of, or in
any other term of, all of the Obligations, or any other extension or renewal of
any Obligation; (iv) any reduction, limitation, impairment or termination of any
of the Obligations for any reason, including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to, and Trustor
hereby waives any right to or claim of, any defense or setoff, counterclaim,
recoupment, or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Obligation; (v) any amendment to, rescission,
waiver, or other modification of, or any consent to departure from, any of the
terms of the Financing Documents; (vi) any sale, exchange, release or surrender
of, realization upon or other manner or order of dealing with any property by
whomsoever pledged or mortgaged to secure or howsoever securing the Obligations
or any liabilities or obligations (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof and/or any offset there
against; (vii) the application of any sums by whomsoever paid or howsoever
realized to any obligations and liabilities of the Borrower or the Issuers or
any other Person to the Secured Parties under the Financing Documents in the
manner provided therein regardless of what obligations and liabilities remain
unpaid; (viii) any action or failure to act in any manner referred to in this
Deed of Trust which may deprive Trustor of its right to subrogation against the
Borrower or the Issuers or any other Person to recover full indemnity for any
payments or performances made pursuant to this Deed of Trust or of its right of
contribution against any other party; and (ix) any other circumstance which
might otherwise constitute a defense available to, or a legal or equitable
discharge of, the Borrower, the Issuers, any other Person, Trustor, any surety
or any guarantor.

 

8.2 Waiver. Trustor hereby waives and relinquishes all rights and remedies
accorded by applicable law to sureties or guarantors and agrees not to assert or
take advantage of any such rights or remedies, including (i) any right to
require Beneficiary or any other Secured Party to proceed against the Borrower
or the Issuers or any other Person or to proceed against or exhaust any security
held by Beneficiary or any other Secured Party at any time or to pursue any
other remedy in Beneficiary’s or any other Secured Party’s power before
proceeding against Trustor; (ii) any defense that may arise by reason of the
incapacity, lack of power or authority, death, dissolution, merger, termination
or disability of the Borrower, the Issuers or any other Person or the failure of
Beneficiary or any other Secured Party to file or enforce a claim against the
estate (in administration, bankruptcy or any other proceeding) of the Borrower,
the Issuers or any other Person; (iii) demand, presentment, protest and notice
of any kind except as provided herein, including notice of the existence,
creation or incurring of any new or additional indebtedness or obligation or of
any action or non-action on the part of the Borrower, the Issuers, Beneficiary,
any other Secured Party, any endorser or creditor of the Borrower, the Issuers,
Trustor or on the part of any other Person under this or any other instrument in
connection with any obligation or evidence of indebtedness held by Beneficiary
or any other Secured Party as collateral or in connection with any Obligation;
(iv) any defense based upon an election of remedies by Beneficiary or any other
Secured Party, including an election to proceed by non-judicial rather than
judicial foreclosure, which destroys or otherwise impairs the subrogation rights
of Trustor, the right of Trustor to proceed against the Borrower, the Issuers or
any other Person for

 

39



--------------------------------------------------------------------------------

reimbursement, or both; (v) any defense based on any offset against any amounts
which may be owed by any Person to Trustor for any reason whatsoever; (vi) any
defense based on any act, failure to act, delay or omission whatsoever on the
part of the Borrower, the Issuers or any other Person or the failure by the
Borrower, the Issuers or any other Person to do any act or thing or to observe
or perform any covenant, condition or agreement to be observed or performed by
it under the Financing Documents; (vii) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal, provided, that, upon payment or performance in full of the
Obligations, this Deed of Trust shall no longer be of any force or effect;
(viii) any defense, setoff or counterclaim which may at any time be available to
or asserted by the Borrower, the Issuers or any other Person against
Beneficiary, any other Secured Party or any other Person under the Financing
Documents; (ix) any duty on the part of Beneficiary or any other Secured Party
to disclose to Trustor any facts Beneficiary or any other Secured Party may now
or hereafter know about the Borrower, the Issuers or any other Person,
regardless of whether Beneficiary or such Secured Party have reason to believe
that any such facts materially increase the risk beyond that which Trustor
intends to assume, or have reason to believe that such facts are unknown to
Trustor, or have a reasonable opportunity to communicate such facts to Trustor,
since Trustor acknowledges that Trustor is fully responsible for being and
keeping informed of the financial condition of the Borrower, the Issuers and any
other Person liable for the Obligations and of all circumstances bearing on the
risk of non-payment or non-performance of any obligations and liabilities hereby
guaranteed; (x) the fact that the Borrower or the Issuers may at any time in the
future dispose of all or part of its direct or indirect interest in Trustor or
any other Person or the fact that Trustor may otherwise cease to be an Affiliate
of the Borrower, the Issuers, or any other Person, as the case may be; (xi) any
defense based on any change in the time, manner or place of any payment or
performance under, or in any other term of, the Financing Documents or any other
amendment, renewal, extension, acceleration, compromise or waiver of or any
consent or departure from the terms of the Financing Documents; (xii) any
defense arising because of Beneficiary’s or any other Secured Party’s election,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code; and (xiii) any defense based upon any
borrowing or grant of a security interest under Section 364 of the Bankruptcy
Code. To the fullest extent permitted by NRS 40.485 (1) and (2), the provisions
of NRS 40.430 are waived.

 

8.3 Net Worth Limitation. If, notwithstanding the representation and warranty
set forth in Section 1.2(b) hereof or anything to the contrary herein,
enforcement of the liability of Trustor under this Deed of Trust for the full
amount of the Obligations would be an unlawful or voidable transfer under any
applicable fraudulent conveyance or fraudulent transfer law or any comparable
law, then the liability of Trustor hereunder shall be reduced to the highest
amount for which such liability may then be enforced without giving rise to an
unlawful or voidable transfer under any such law.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Trustor has executed this Deed of Trust, Assignment of Rents
and Leases, Security Agreement and Fixture Filing as of the day and year first
above written.

 

TRUSTOR:

WYNN GOLF, LLC,

a Nevada limited liability company,

By:

 

Wynn Las Vegas, LLC,

   

a Nevada limited liability company,

   

its sole member

   

By:

 

Wynn Resorts Holdings, LLC,

       

a Nevada limited liability company,

       

its sole member

       

By:

 

Wynn Resorts, Limited,

           

a Nevada corporation,

           

its sole member

           

By:

 

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

               

Marc Rubinstein

               

Senior Vice President

 

41



--------------------------------------------------------------------------------

STATE OF NEVADA

  )         )  

        ss.

COUNTY OF CLARK

  )    

 

This instrument was acknowledged before me on     12/10, 2004 by Marc H.
Rubinstein, the SVP & Secretary of Wynn Resorts, Limited, sole member of Wynn
Resorts Holdings, LLC, sole member of Wynn Las Vegas, LLC, sole member of Wynn
Golf, LLC.

 

/s/ Pier Washington

--------------------------------------------------------------------------------

(Signature of Notarial Officer)

Pier Washington

--------------------------------------------------------------------------------

(Print Name of Notarial Officer)

 

42



--------------------------------------------------------------------------------

SCHEDULE A

 

DESCRIPTION OF LAND

 

PARCEL II:

 

A PORTION OF LOT 1, RECORDED IN BOOK 100 OF PLATS, AT PAGE 20, OFFICIAL RECORDS
OF CLARK COUNTY, NEVADA, LYING WITHIN THE NORTH HALF (N1/2) OF SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF LOT 1 OF BOOK 100 OF PLATS, PAGE 20,
OFFICIAL RECORDS OF CLARK COUNTY, NEVADA; THENCE ALONG THE BOUNDARY LINES OF
SAID LOT 1 THE FOLLOWING TWELVE (12) COURSES;

 

SOUTH 00°51’51” WEST, 2010.71 FEET;

SOUTH 41°09’59” EAST, 192.03 FEET;

SOUTH 00°05’02” WEST, 172.90 FEET;

SOUTH 89°54’58” EAST, 5.00 FEET;

NORTH 45°05’02” EAST, 21.21 FEET;

SOUTH 00°05’02” WEST, 70.00 FEET;

NORTH 44°54’58” WEST, 21.21 FEET;

NORTH 89°54’58” WEST, 25.00 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO THE
NORTH AND HAVING A RADIUS OF 138.00 FEET;

WESTERLY ALONG SAID CURVE TO THE RIGHT, THROUGH A CENTRAL ANGLE OF 36°06’02”, AN
ARC LENGTH OF 86.95 FEET TO A POINT OF NON-TANGENCY, TO WHICH A RADIAL LINE
BEARS SOUTH 36°11’04” WEST;

SOUTH 36°11’04” WEST, 27.56 FEET;

NORTH 01°49’10” EAST, 11.00 FEET;

NORTH 88°10’59” WEST, 2475.94 FEET;

 

THENCE DEPARTING BOUNDARY LINES OF SAID LOT 1, NORTH 01°49’06” EAST, 429.97
FEET; THENCE NORTH 16°49’06” EAST, 1916.22 FEET TO THE NORTHERLY LINE OF SAID
LOT 1; THENCE ALONG THE NORTHERLY LINE OF SAID LOT 1 THE FOLLOWING THREE (3)
COURSES;

 

SOUTH 89°06’35” EAST, 488.31 FEET;

NORTH 73°09’06” EAST, 131.27 FEET;

SOUTH 89°06’35” EAST, 1314.31 FEET TO THE POINT OF BEGINNING.

 

TOGETHER WITH LOTS SEVENTY (70) THROUGH SEVENTY-SEVEN (77), INCLUSIVE, IN BLOCK
ONE (1), AND LOTS SEVENTY-EIGHT (78) THROUGH EIGHTY-FOUR (84), INCLUSIVE, IN
BLOCK TWO (2), OF “DESERT INN COUNTRY CLUB ESTATES UNIT NO. 2”, AS SHOWN BY MAP
THEREOF ON FILE IN BOOK 7 OF PLATS, PAGE 58 IN THE OFFICE OF THE COUNTY RECORDER
OF CLARK COUNTY, NEVADA,

 

A-1



--------------------------------------------------------------------------------

AND

 

TOGETHER WITH LOT SEVEN (7) OF DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY MAP
THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE COUNTY
RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH THE SOUTH 20.00 FEET OF DESERT INN ROAD ABUTTING SAID LAND ON THE
NORTH AS VACATED BY INSTRUMENT RECORDED DECEMBER 31, 1954, IN BOOK 34 AS
DOCUMENT NO. 30077 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

AND

 

TOGETHER WITH LOT EIGHT (8) OF DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY MAP
THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE COUNTY
RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF DESERT INN ROAD LYING ADJACENT TO SAID LOT AS
VACATED AND ABANDONED BY THAT CERTAIN ORDER OF VACATION RECORDED DECEMBER 31,
1954, IN BOOK 34 OF OFFICIAL RECORDS AS DOCUMENT NO. 30077.

 

AND

 

TOGETHER WITH LOT NINE (9) OF DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY MAP
THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE COUNTY
RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH THE SOUTH 20.00 FEET OF DESERT INN ROAD ABUTTING SAID LAND ON THE
NORTH AS VACATED BY INSTRUMENT RECORDED DECEMBER 31, 1954, IN BOOK 34 AS
DOCUMENT NO. 30077 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

AND

 

TOGETHER WITH LOT TEN (10) OF DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY MAP
THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A IN THE OFFICE OF THE COUNTY
RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH THE SOUTH TWENTY (20) FEET OF THE ORIGINAL DESERT INN ROAD LYING
NORTH OF AND ADJACENT TO SAID LOT TEN (10) AS VACATED BY ORDER OF THE BOARD OF
COUNTY COMMISSIONS OF CLARK COUNTY, NEVADA RECORDED DECEMBER 31, 1954 AS
DOCUMENT NO. 30077, OFFICIAL RECORDS, CLARK COUNTY, NEVADA RECORDS.

 

A-2



--------------------------------------------------------------------------------

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED PROPERTY:

 

THAT PORTION OF THE NORTHEAST QUARTER OF SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61
EAST, M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTH QUARTER (N 1/4) OF SAID SECTION 16, AND THENCE ALONG THE
NORTH LINE OF THE NORTHEAST QUARTER (NE 1/4) OF SAID SECTION SOUTH 89°21’56”
EAST, 1249.12 FEET; THENCE SOUTH 00°38’04” WEST 20.00 FEET TO THE NORTHEAST
CORNER OF SAID PARCEL BEING THE TRUE POINT OF BEGINNING;

 

THENCE ALONG THE SOUTH RIGHT OF WAY LINE OF DESERT INN ROAD NORTH 89°21’56” WEST
25.00 FEET TO A POINT OF CURVATURE, THENCE ALONG A CURVE TO THE LEFT HAVING A
RADIUS OF 240.00 FEET THROUGH A CENTRAL ANGLE OF 21°19’40”, AN ARC LENGTH OF
89.34 FEET (CHORD SOUTH 79°58’14” WEST 88.82 FEET); THENCE ALONG A CURVE CONCAVE
TO THE SOUTH HAVING A RADIUS OF 1358.00 FEET THROUGH A CENTRAL ANGLE OF
04°46’12”, AN ARC LENGTH OF 113.06 FEET (CHORD NORTH 84°05’45” EAST, 113.02
FEET) TO A POINT ON THE EAST LINE OF SAID PARCEL, THENCE ALONG SAID LINE NORTH
00°38’04” EAST, 3.57 FEET TO THE TRUE POINT OF BEGINNING, AS CONVEYED TO THE
COUNTY OF CLARK FOR ROAD PURPOSES BY DEED RECORDED MAY 2, 1994, IN BOOK 940502,
AS DOCUMENT NO. 00416 OF OFFICIAL RECORDS.

 

AND

 

TOGETHER WITH LOT ELEVEN (11) OF DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY
MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE SOUTH TWENTY (20) FEET OF DESERT INN ROAD
LYING NORTH OF AND ADJACENT TO SAID LOT ELEVEN (11) AS VACATED OR ORDER OF THE
BOARD OF COUNTY COMMISSIONERS OF CLARK COUNTY, NEVADA, RECORDED DECEMBER 31,
1954, AS DOCUMENT NO. 30077 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

EXCEPTING THEREFROM THAT PORTION OF LAND AS CONVEYED TO THE COUNTY OF CLARK BY
THAT GRANT, BARGAIN, SALE DEED RECORDED AUGUST 26, 1993 IN BOOK 930826 AS
DOCUMENT NO. 00223 OF OFFICIAL RECORDS, BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

COMMENCING AT THE NORTH QUARTER (N 1/4) CORNER OF SAID SECTION 16, AND THENCE
ALONG THE NORTH LINE OF THE NORTHEAST QUARTER (NE 1/4) OF SAID SECTION SOUTH
89°21’56” EAST 1249.11 FEET; THENCE SOUTH 00°38’04” WEST 20.00 FEET TO THE
NORTHWEST (NW) CORNER OF SAID PARCEL BEING THE TRUE POINT OF BEGINNING:

 

THENCE ALONG THE SOUTH RIGHT-OF-WAY LINE OF DESERT INN ROAD SOUTH 89°21’56” EAST
98.36 FEET TO A POINT ON A CURVE CONCAVE TO THE SOUTH HAVING A RADIUS OF 1358.00
THROUGH A CENTRAL ANGLE OF 04°19’13” AN ARC LENGTH OF 98.45 FEET (CHORD SOUTH
88°33’27” WEST 98.42 FEET) TO A POINT ON THE WEST LINE OF SAID PARCEL, THENCE
ALONG SAID LINE NORTH 00°38’04” EAST 3.57 FEET TO THE TRUE POINT OF BEGINNING.

 

A-3



--------------------------------------------------------------------------------

AND

 

TOGETHER WITH LOT TWELVE (12) OF DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY
MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A IN THE OFFICE OF THE COUNTY
RECORDER OF CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE SOUTH TWENTY (20) FEET OF DESERT INN ROAD (NOW
VACATED) LYING IN FRONT OF AND ADJACENT TO SAID LOT TWELVE (12) AS VACATED BY
THAT ORDER OF THE BOARD OF COUNTY COMMISSIONERS OF CLARK COUNTY, NEVADA,
RECORDED DECEMBER 31, 1954 AS DOCUMENT NO. 30077 IN BOOK 34 OF OFFICIAL RECORDS,
IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

AND

 

TOGETHER WITH LOT THIRTEEN (13) OF DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY
MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A IN THE OFFICE OF THE COUNTY
RECORDER OF CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE SOUTH TWENTY (20) FEET OF DESERT INN ROAD
LYING IN FRONT OF AND ADJACENT TO SAID LOT THIRTEEN (13) AS VACATED BY THAT
ORDER OF THE BOARD OF COUNTY COMMISSIONERS OF CLARK COUNTY, NEVADA, RECORDED
DECEMBER 31, 1954 AS DOCUMENT NO. 30077 IN BOOK 34 OF OFFICIAL RECORDS, OF CLARK
COUNTY, NEVADA.

 

AND

 

TOGETHER WITH ALL OF LOT FOURTEEN (14), DESERT INN COUNTRY CLUB ESTATES,
RECORDED IN BOOK 3 AT PAGES 36-36A OF PLATS, TOGETHER WITH THAT PORTION OF THE
SOUTH TWENTY (20) FEET OF DESERT INN ROAD LYING NORTH OF AND ADJACENT TO SAID
LOT FOURTEEN (14) PER ORDER OF VACATION RECORDED IN BOOK NO. 34 AS DOCUMENT NO.
30077, OFFICIAL RECORDS AS CLARK COUNTY, NEVADA, TOGETHER WITH THOSE PORTIONS OF
LOT FIFTEEN (15) AS DESCRIBED HEREIN. SAVE AND EXCEPT THOSE PORTIONS OF LOT 14
AS DESCRIBED HEREIN, AND BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS
AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF SAID SECTION 16; THENCE NORTH 89°06’04”
WEST ALONG THE NORTH LINE OF SAID SECTION 16 A DISTANCE

 

A-4



--------------------------------------------------------------------------------

OF 980.75 FEET; THENCE SOUTH 00°53’56” WEST A DISTANCE OF 20.00 FEET TO A POINT
ON THE SOUTH RIGHT-OF-WAY LINE OF DESERT INN ROAD FOR THE TRUE POINT OF
BEGINNING AND THE NORTHEAST CORNER OF THIS TRACT; THENCE CONTINUING SOUTH
00°53’56” WEST A DISTANCE OF 20.00 FEET TO A POINT ON THE NORTH LINE OF SAID
DESERT INN COUNTRY CLUB ESTATES, SAME BEING THE NORTHEAST CORNER OF SAID LOT
FOURTEEN (14); THENCE CONTINUING SOUTH 00°53’56” WEST A DISTANCE OF 28.34 FEET;
THENCE SOUTH 00°16’37” EAST A DISTANCE OF 15.10 FEET TO THE BEGINNING OF A
NON-TANGENT CURVE TO THE RIGHT, HAVING A RADIUS OF 16.96 FEET, THE RADIAL OF
WHICH BEARS SOUTH 87°27’44” WEST; THENCE ALONG SAID CURVE TO THE RIGHT THROUGH A
CENTRAL ANGLE OF 38°47’46” AN ARC DISTANCE OF 11.48 FEET; THENCE SOUTH 03°18’55”
WEST A DISTANCE OF 13.26 FEET TO THE BEGINNING OF A NON-TANGENT CURVE TO THE
LEFT, HAVING A RADIUS OF 21.87 FEET, THE RADIAL OF WHICH BEARS NORTH 77°24’58”
EAST; THENCE ALONG SAID CURVE TO THE LEFT THROUGH A CENTRAL ANGLE OF 21°19’55”
AN ARC DISTANCE OF 8.14 FEET TO THE BEGINNING OF A NON-TANGENT CURVE TO THE
RIGHT HAVING A RADIUS OF 6.92 FEET, THE RADIAL OF WHICH BEARS SOUTH 62°13’27”
WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT THROUGH A CENTRAL ANGLE OF 44°31’40” AN ARC
DISTANCE OF 5.38 FEET; THENCE SOUTH 24°03’54” WEST A DISTANCE OF 5.39 FEET TO
THE BEGINNING OF A NON-TANGENT CURVE TO THE LEFT, HAVING A RADIUS OF 10.02 FEET,
THE RADIAL OF WHICH BEARS SOUTH 65°05’52” EAST; THENCE ALONG SAID CURVE LEFT
THROUGH A CENTRAL ANGLE OF 45°27’25” AN ARC DISTANCE OF 7.95 FEET; THENCE SOUTH
19°57’57” EAST A DISTANCE OF 9.87 FEET; THENCE SOUTH 10°10’25” WEST A DISTANCE
OF 7.67 FEET THE BEGINNING OF A NON-TANGENT CURVE TO THE LEFT, HAVING A RADIUS
OF 71.68 FEET, THE RADIAL OF WHICH BEARS SOUTH 87°52’28” EAST; THENCE ALONG SAID
CURVE TO THE LEFT THROUGH A CENTRAL ANGLE OF 04°34’24” AN ARC DISTANCE OF 5.72
FEET TO THE BEGINNING OF A NON-TANGENT CURVE TO THE RIGHT, HAVING A RADIUS OF
8.56 FEET, THE RADIAL OF WHICH BEARS SOUTH 86°46’15” WEST; THENCE ALONG SAID
CURVE TO THE RIGHT THROUGH A CENTRAL ANGLE OF 48°41’49” AN ARC DISTANCE OF 7.28
FEET; THENCE SOUTH 46°49’31” EAST A DISTANCE OF 2.43 FEET TO A POINT ON THE EAST
LINE OF SAID LOT 14; THENCE SOUTH 00°53’56” WEST ALONG SAID EAST LINE OF LOT 14
A DISTANCE OF 1.42 FEET TO THE SOUTHEAST CORNER OF SAID LOT 14 FOR THE SOUTHEAST
CORNER OF THIS TRACT; THENCE NORTH 89°06’04” WEST A DISTANCE OF 125.02 FEET TO
THE SOUTHWEST CORNER OF SAID LOT 14 FOR THE SOUTHWEST CORNER OF THIS TRACT;
THENCE NORTH 00°53’56” EAST ALONG THE WEST LINE OF SAID LOT 14 A DISTANCE OF
125.00 FEET TO A POINT ON THE NORTH LINE OF SAID DESERT INN COUNTRY CLUB
ESTATES, SAME BEING THE NORTHWEST CORNER OF SAID LOT 14; THENCE CONTINUING NORTH
00°53’56” EAST A DISTANCE OF 20.00 FEET TO A POINT ON THE SOUTH RIGHT-OF-WAY
LINE OF SAID DESERT INN ROAD FOR THE NORTHWEST CORNER OF THIS TRACT; THENCE
SOUTH 89°06’04” EAST ALONG THE SAID SOUTH RIGHT-OF-WAY LINE A DISTANCE OF 125.02
FEET TO THE TRUE POINT OF BEGINNING.

 

A-5



--------------------------------------------------------------------------------

AND

 

TOGETHER WITH ALL OF LOT FIFTEEN (15), DESERT INN COUNTRY CLUB ESTATES, RECORDED
IN BOOK 3 AT PAGES 36-36A OF PLATS, TOGETHER WITH THAT PORTION OF THE SOUTH
TWENTY (20) FEET OF DESERT INN ROAD LYING NORTH OF AND ADJACENT TO SAID LOT
FIFTEEN (15) AS PER ORDER OF VACATION RECORDED IN BOOK 34 AS DOCUMENT NO. 30077,
OFFICIAL RECORDS OF CLARK COUNTY, NEVADA, TOGETHER WITH THOSE PORTIONS OF LOT
FOURTEEN (14) AS DESCRIBED HEREON, AND BEING MORE PARTICULARLY DESCRIBED BY
METES AND BOUNDS AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST (NE) CORNER OF SAID SECTION 16; THENCE NORTH
89°06’04” WEST ALONG THE NORTH LINE OF SAID SECTION 16 A DISTANCE OF 855.73
FEET; THENCE SOUTH 00°53’56” WEST A DISTANCE OF 20.00 FEET TO A POINT ON THE
SOUTH RIGHT-OF-WAY LINE OF DESERT INN ROAD FOR THE TRUE POINT OF BEGINNING AND
THE NORTHEAST (NE) CORNER OF THIS TRACT; THENCE CONTINUING SOUTH 00°53’56” WEST
A DISTANCE OF 20.00 FEET TO A POINT ON THE NORTH LINE OF SAID DESERT INN COUNTRY
CLUB ESTATES, SAME BEING THE NORTHEAST (NE) CORNER OF SAID LOT FIFTEEN (15);
THENCE CONTINUING SOUTH 00°53’56” WEST ALONG THE EAST LINE OF SAID LOT FIFTEEN
(15) A DISTANCE OF 125.00 FEET TO THE SOUTHEAST (SE) CORNER OF SAID LOT FIFTEEN
(15) FOR THE SOUTHEAST (SE) CORNER OF THIS TRACT; THENCE NORTH 89°06’04” WEST A
DISTANCE OF 125.02 FEET TO THE SOUTHWEST (SW) CORNER OF SAID LOT FIFTEEN (15)
FOR THE SOUTHWEST (SW) CORNER OF THIS TRACT; THENCE NORTH 00°53’56” EAST ALONG
THE WEST LINE OF SAID LOT FIFTEEN (15) A DISTANCE OF 1.42 FEET; THENCE NORTH
46°49’31” WEST A DISTANCE OF 2.43 FEET TO THE BEGINNING OF A NON-TANGENT CURVE
TO THE LEFT, HAVING A RADIUS OF 8.56 FEET, THE RADIAL OF WHICH BEARS NORTH
44°31’56” WEST; THENCE ALONG SAID CURVE TO THE LEFT, THROUGH A CENTRAL ANGLE OF
48°41’49”, AN ARC DISTANCE OF 7.28 FEET TO THE BEGINNING OF A NON-TANGENT CURVE
TO THE RIGHT, HAVING A RADIUS OF 71.68 FEET, THE RADIAL OF WHICH BEARS NORTH
87°33’05” EAST; THENCE ALONG SAID CURVE TO THE RIGHT THROUGH A CENTRAL ANGLE OF
04°34’24”, AN ARC DISTANCE OF 5.72 FEET; THENCE NORTH 10°10’25” EAST A DISTANCE
OF 7.67 FEET; THENCE NORTH 19°57’57” WEST A DISTANCE OF 9.87 FEET TO THE
BEGINNING OF A NON-TANGENT CURVE TO THE RIGHT, HAVING A RADIUS OF 10.02 FEET,
THE RADIAL OF WHICH BEARS NORTH 69°26’44” EAST; THENCE ALONG SAID CURVE TO THE
RIGHT, THROUGH A CENTRAL ANGLE OF 45°27’25”, AN ARC DISTANCE OF 7.95 FEET;
THENCE NORTH 24°03’54” EAST A DISTANCE OF 5.39 FEET TO THE BEGINNING OF A
NON-TANGENT CURVE TO THE LEFT, HAVING A RADIUS OF 6.92 FEET, THE RADIAL OF WHICH
BEARS NORTH 73°14’53” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT, THROUGH A CENTRAL ANGLE OF 44°31’40”, AN
ARC DISTANCE OF 5.38 FEET TO THE BEGINNING OF A NON-

 

A-6



--------------------------------------------------------------------------------

TANGENT CURVE TO THE RIGHT, HAVING A RADIUS OF 21.87 FEET, THE RADIAL OF WHICH
BEARS NORTH 56°05’03” EAST; THENCE ALONG SAID CURVE TO THE RIGHT, THROUGH A
CENTRAL ANGLE OF 21°19’55”, AN ARC DISTANCE OF 8.14 FEET; THENCE NORTH 03°18’55”
EAST A DISTANCE OF 13.26 FEET TO THE BEGINNING OF A NON-TANGENT CURVE TO THE
LEFT, HAVING A RADIUS OF 16.96 FEET, THE RADIAL OF WHICH BEARS NORTH 53°44’30”
WEST; THENCE ALONG SAID CURVE TO THE LEFT, THROUGH A CENTRAL ANGLE OF 38°47’46”,
AN ARC DISTANCE OF 11.48 FEET; THENCE NORTH 00°16’37” WEST A DISTANCE OF 15.10
FEET TO A POINT ON THE WEST LINE OF SAID LOT FIFTEEN (15); THENCE NORTH
00°53’56” EAST ALONG THE WEST LINE OF SAID LOT FIFTEEN (15) A DISTANCE OF 28.34
FEET TO THE NORTHWEST (NW) CORNER OF SAID LOT FIFTEEN (15); THENCE CONTINUING
NORTH 00°53’56” EAST A DISTANCE OF 20.00 FEET TO A POINT ON THE SOUTH
RIGHT-OF-WAY LINE OF DESERT INN ROAD FOR THE NORTHWEST (NW) CORNER OF THIS
TRACT; THENCE SOUTH 89°06’04” EAST ALONG SAID SOUTH RIGHT-OF-WAY LINE A DISTANCE
OF 125.02 FEET TO THE TRUE POINT OF BEGINNING.

 

AND

 

TOGETHER WITH LOT SIXTEEN (16) OF DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY
MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

TOGETHER WITH THE SOUTH 20.00 FEET OF DESERT INN ROAD ABUTTING SAID LAND ON THE
NORTH AS VACATED BY INSTRUMENT RECORDED DECEMBER 31, 1954, IN BOOK 34 AS
DOCUMENT NO. 30077 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

AND

 

TOGETHER WITH LOT SEVENTEEN (17) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY
MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE SOUTH TWENTY (20) FEET OF DESERT INN ROAD,
LYING IN THE FRONT OF AND ADJACENT TO SAID LOT NO. 17, AS VACATED BY ORDER OF
THE BOARD OF COUNTY COMMISSIONERS OF CLARK COUNTY, NEVADA, RECORDED DECEMBER 31,
1954 AS DOCUMENT NO. 30077 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

AND

 

TOGETHER WITH LOT EIGHTEEN (18) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY
MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

A-7



--------------------------------------------------------------------------------

TOGETHER WITH THAT PORTION OF THE SOUTH TWENTY (20) FEET OF DESERT INN ROAD,
LYING NORTH (IN FRONT) OF AND ADJACENT TO SAID LOT NO. EIGHTEEN (18), AS VACATED
BY ORDER OF THE BOARD OF COUNTY COMMISSIONERS OF CLARK COUNTY, NEVADA, RECORDED
DECEMBER 31, 1954 AS DOCUMENT NO. 30077 OF OFFICIAL RECORDS, CLARK COUNTY,
NEVADA.

 

EXCEPTING THEREFROM THAT PORTION AS CONVEYED TO THE COUNTY OF CLARK BY DEED
RECORDED MARCH 4, 1994 IN BOOK 940304 AS DOCUMENT NO. 00314 OF OFFICIAL RECORDS
CLARK COUNTY, NEVADA.

 

AND

 

TOGETHER WITH LOT TWENTY-ONE (21) OF DESERT INN COUNTRY CLUB ESTATES, AS SHOWN
BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER CLARK COUNTY, NEVADA.

 

EXCEPTING THEREFROM THOSE PORTIONS CONVEYED TO THE COUNTY OF CLARK BY DEED OF
DEDICATION RECORDED APRIL 18, 2001 IN BOOK 20010418 AS DOCUMENT NO. 02067, OF
OFFICIAL RECORDS.

 

AND

 

TOGETHER WITH THAT PORTION OF LOT TWENTY-TWO (22) IN DESERT INN COUNTRY CLUB
ESTATES, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN
THE OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST (SE) CORNER OF SAID LOT TWENTY-TWO (22); THENCE
NORTH 0°51’50”EAST ALONG THE EAST LINE OF SAID LOT TWENTY-TWO (22) A DISTANCE OF
50.00 FEET TO THE TRUE POINT OF BEGINNING; THENCE NORTH 89°08’10” WEST A
DISTANCE OF 125.00 FEET TO A POINT ON THE WEST LINE OF SAID LOT TWENTY-TWO (22);
THENCE NORTH 0°51’50” EAST A DISTANCE OF 39.30 FEET TO THE NORTHWEST (NW) CORNER
OF SAID LOT TWENTY-TWO (22); THENCE NORTH 45°52’53” EAST A DISTANCE OF 166.12
FEET TO THE MOST NORTHERLY CORNER OF SAID LOT TWENTY-TWO (22); THENCE SOUTH
44°07’07” EAST A DISTANCE OF 10.61 FEET TO A POINT; THENCE SOUTH 0°51’50” WEST A
DISTANCE OF 148.23 FEET TO THE TRUE POINT OF BEGINNING.

 

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF THE NORTHEAST
QUARTER OF SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., DESCRIBED AS
FOLLOWS:

 

BEGINNING AT THE NORTHWEST (NW) CORNER OF LOT TWENTY-TWO (22) IN DESERT INN
COUNTRY CLUB ESTATES AS SHOWN BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES
36 AND 36A, IN THE OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA, THENCE
SOUTH 0°51’50” WEST ALONG

 

A-8



--------------------------------------------------------------------------------

THE WEST LINE OF SAID TWENTY-TWO (22) A DISTANCE OF 38.30 FEET TO A POINT;
THENCE NORTH 89°08’10” WEST A DISTANCE OF 20.00 FEET TO A POINT; THENCE NORTH
0°51’50” EAST A DISTANCE OF 38.34 FEET TO A POINT; THENCE SOUTH 89°06’04” EAST A
DISTANCE OF 20.00 FEET TO THE TRUE POINT OF BEGINNING.

 

EXCEPTING THEREFROM THAT PORTION CONVEYED TO THE COUNTY OF CLARK BY DEED OF
DEDICATION RECORDED APRIL 18, 2001 IN BOOK 20010418 AS DOCUMENT NO. 02067, OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

AND

 

TOGETHER WITH ALL OF ORIGINAL LOT TWENTY-THREE (23) AND THE SOUTH 50 FEET OF LOT
TWENTY-TWO (22), DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY MAP THEREOF ON
FILE IN BOOK 3 OF PLATS, PAGE 36A, CLARK COUNTY, NEVADA RECORDS, TOGETHER WITH
THAT PORTION OF THE NORTHEAST QUARTER (NE 1/4) OF SECTION 16, TOWNSHIP 21 SOUTH,
RANGE 61 EAST, M.D.B. & M., NEVADA, BEING A UNIFORM STRIP OF LAND TWENTY (20)
FEET IN WIDTH AND ADJACENT TO THE WEST LINE OF SAID LOT TWENTY-THREE (23) AND
THE SOUTH 50 FEET OF LOT TWENTY-TWO (22), AND MORE PARTICULARLY DELINEATED ON
THE RECORD OF SURVEY MAP RECORDED IN FILE 4 OF SURVEYS, PAGE 25, IN THE OFFICE
OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

AND

 

TOGETHER WITH LOT TWENTY-FOUR (24) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN
BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) IN SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., NEVADA LYING WESTERLY OF SAID LOT
TWENTY-FOUR (24) BEING A UNIFORM STRIP OF LAND TWENTY (20) FEET IN WIDTH AND
ADJACENT TO THE WEST LINE OF SAID LOT TWENTY-FOUR (24) AND MORE PARTICULARLY
DELINEATED ON THE RECORD OF SURVEY MAP.

 

AND

 

TOGETHER WITH LOT TWENTY-FIVE (25) OF DESERT INN COUNTRY CLUB ESTATES, AS SHOWN
BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) IN SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., LYING WESTERLY OF SAID LOT TWENTY-FIVE
(25) AND MORE PARTICULARLY DELINEATED ON THE

 

A-9



--------------------------------------------------------------------------------

RECORD OF SURVEY MAP, RECORDED FEBRUARY 15, 1955 IN BOOK 41 OF OFFICIAL RECORDS,
CLARK COUNTY, NEVADA RECORDS, AS DOCUMENT NO. 35415 ON FILE IN FILE 4 OF RECORD
OF SURVEYS, PAGE 25, CLARK COUNTY, NEVADA RECORDS.

 

AND

 

TOGETHER WITH ORIGINAL LOT TWENTY-SIX (26) OF DESERT INN COUNTRY CLUB ESTATES,
AS SHOWN BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGE 36 AND 36A, IN THE
OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B.&M., LYING WEST ON SAID LOT TWENTY-SIX
(26) BEING A UNIFORM STRIP OF LAND TWENTY (20) FEET IN WIDTH AND ADJACENT TO THE
WEST LINE OF SAID LOT TWENTY-SIX (26) AND MORE PARTICULARLY DELINEATED ON THE
RECORD OF SURVEY MAP RECORDED IN FILE 4 OF SURVEYS, PAGE 25, IN THE OFFICE OF
THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

AND

 

TOGETHER WITH ALL OF ORIGINAL LOT TWENTY-SEVEN (27) OF DESERT INN COUNTRY CLUB
ESTATES, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGE 36A, IN THE
OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., LYING WESTERLY OF SAID LOT
TWENTY-SEVEN (27), BEING A UNIFORM STRIP OF LAND TWENTY (20) FEET IN WIDTH AND
ADJACENT TO THE WEST LINE OF SAID LOT TWENTY-SEVEN (27) AND MORE PARTICULARLY
DELINEATED ON THE RECORD OF SURVEY RECORDED IN FILE 4 OF SURVEYS, PAGE 25, IN
THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

AND

 

TOGETHER WITH LOT TWENTY-EIGHT (28) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN
BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) IN SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., NEVADA, LYING WESTERLY OF SAID LOT
TWENTY-EIGHT (28) BEING A UNIFORM STRIP OF LAND TWENTY (20) FEET IN WIDTH AND
ADJACENT TO THE WEST LINE OF SAID LOT TWENTY-EIGHT (28) AND MORE PARTICULARLY
DELINEATED ON THE RECORD OF SURVEY MAP.

 

A-10



--------------------------------------------------------------------------------

AND

 

TOGETHER WITH LOT TWENTY-NINE (29) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN
BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) IN SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., NEVADA, LYING WESTERLY OF SAID LOT
TWENTY-NINE (29), BEING A UNIFORM STRIP OF LAND TWENTY (20) FEET IN WIDTH AND
ADJACENT TO THE WEST LINE OF SAID LOT TWENTY-NINE (29), AND MORE PARTICULARLY
DELINEATED ON THE RECORD OF SURVEY MAP.

 

AND

 

TOGETHER WITH LOT THIRTY (30) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY
MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) IN SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., LYING WESTERLY OF SAID LOT THIRTY (30)
BEING A UNIFORM STRIP OF LAND TWENTY (20) FEET IN WIDTH AND ADJACENT TO THE WEST
LINE OF SAID LOT THIRTY (30) AND MORE PARTICULARLY DELINEATED ON THE RECORD OF
SURVEY MAP, RECORDED IN FILE 4, PAGE 25, OFFICIAL RECORDS.

 

AND

 

TOGETHER WITH LOT THIRTY-ONE (31) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN
BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) IN SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M. NEVADA, LYING WESTERLY OF SAID LOT
THIRTY-ONE (31) BEING A UNIFORM STRIP OF LAND TWENTY (20) FEET IN WIDTH AND
ADJACENT TO THE WEST LINE OF SAID LOT THIRTY-ONE (31), AND MORE PARTICULARLY
DELINEATED ON THE RECORD OF SURVEY MAP.

 

AND

 

TOGETHER WITH ALL OF ORIGINAL LOT THIRTY-TWO (32) OF DESERT INN COUNTRY CLUB
ESTATES, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGE 36-A, IN THE
OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

A-11



--------------------------------------------------------------------------------

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B.&M., LYING WESTERLY OF SAID LOT
THIRTY-TWO (32), BEING A UNIFORM STRIP OF LAND TWENTY (20) FEET IN WIDTH AND
ADJACENT TO THE WEST LINE OF SAID LOT THIRTY-TWO (32) AND MORE PARTICULARLY
DELINEATED ON THE RECORD OF SURVEY RECORDED IN FILE 4 OF SURVEYS, PAGE 25, IN
THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

AND

 

TOGETHER WITH LOT THIRTY-THREE (33) OF DESERT INN COUNTRY CLUB ESTATES, AS SHOWN
BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT CERTAIN PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION
16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., NEVADA LYING WESTERLY OF SAID LOT
THIRTY-THREE (33) BEING A UNIFORM STRIP OF LAND TWENTY (20) FEET IN WIDTH AND
ADJACENT TO THE WEST LINE OF SAID LOT THIRTY-THREE (33) AND MORE PARTICULARLY
DELINEATED ON THE RECORD OF SURVEY MAP RECORDED FEBRUARY 15, 1955 IN FILE 4 AT
PAGE 25, IN THE OFFICE OF THE COUNTY RECORDER.

 

AND

 

TOGETHER WITH LOT THIRTY-FOUR (34) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN
BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) IN SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., NEVADA, LYING WESTERLY OF SAID LOT
THIRTY-FOUR (34), BEING A UNIFORM STRIP OF LAND TWENTY (20) FEET IN WIDTH AND
ADJACENT TO THE WEST LINE OF SAID LOT THIRTY-FOUR (34), AND MORE PARTICULARLY
DELINEATED ON THE RECORD OF SURVEY MAP.

 

AND

 

TOGETHER WITH LOT THIRTY-FIVE (35) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN
BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, CLARK COUNTY, NEVADA
RECORDS, TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION
16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., LYING WESTERLY OF SAID LOT NO.
THIRTY-FIVE (35) BEING A UNIFORM STRIP OF LAND TWENTY (20) FEET IN WIDTH AND
ADJACENT TO THE

 

A-12



--------------------------------------------------------------------------------

WEST LINE OF SAID LOT NO. THIRTY-FIVE (35) AND MORE PARTICULARLY DELINEATED ON
THE RECORD OF SURVEY MAP RECORDED IN FILE 4 AT PAGE 25, IN THE OFFICE OF THE
COUNTY RECORDER.

 

AND

 

TOGETHER WITH ALL OF ORIGINAL LOT THIRTY-SIX (36) OF DESERT INN COUNTRY CLUB
ESTATES, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGE 36A, IN THE
OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B.&M., LYING WESTERLY OF SAID LOT
THIRTY-SIX (36), BEING A UNIFORM STRIP OF LAND TWENTY (20) FEET IN WIDTH AND
ADJACENT TO THE WEST LINE OF SAID LOT THIRTY-SIX (36) AND MORE PARTICULARLY
DELINEATED ON THE RECORD OF SURVEY RECORDED IN FILE 4 OF SURVEYS, PAGE 25, IN
THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

AND

 

TOGETHER WITH ORIGINAL LOT THIRTY-SEVEN (37) OF DESERT INN COUNTRY CLUB ESTATES,
AS SHOWN BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGE 36A, IN THE OFFICE OF
THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B.&M., LYING WESTERLY OF SAID LOT
THIRTY-SEVEN (37), BEING A UNIFORM STRIP OF LAND TWENTY (20) FEET IN WIDTH AND
ADJACENT TO THE WEST LINE OF SAID LOT THIRTY-SEVEN (37) AND MORE PARTICULARLY
DELINEATED ON THE RECORD OF SURVEY MAP RECORDED IN FILE 4 OF SURVEYS, PAGE 25,
IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

AND

 

TOGETHER WITH ORIGINAL LOT THIRTY-EIGHT (38) OF DESERT INN COUNTRY CLUB ESTATES,
AS SHOWN BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGE 36 A, CLARK COUNTY,
NEVADA RECORDS; TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF
SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, MOUNT DIABLO MERIDIAN NEVADA,
LYING WESTERLY AND ADJACENT TO SAID LOT #38, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF THE SAID ORIGINAL LOT #38; THENCE NORTH
89°53’40” WEST BEING THE WESTERLY PROLONGATION OF THE NORTH LINE OF SAID LOT
#38, A DISTANCE OF 20 FEET TO A POINT; THENCE SOUTH 0°51’50” WEST PARALLEL WITH
THE WEST LINE OF THE SAID ORIGINAL

 

A-13



--------------------------------------------------------------------------------

LOT #38 A DISTANCE OF 44.89 FEET TO ITS INTERSECTION WITH THE NORTHWESTERLY
PROLONGATION OF THE SOUTHWESTERLY LINE OF SAID LOT #38; THENCE SOUTH 41°10’00”
EAST ALONG THE LAST MENTIONED SOUTHWESTERLY LINE A DISTANCE OF 29.87 FEET TO THE
SOUTHWEST CORNER OF SAID ORIGINAL LOT #38; THENCE NORTH 0°51’30” EAST ALONG THE
WEST LINE OF SAID ORIGINAL LOT #38 A DISTANCE OF 67.34 FEET TO THE POINT OF
BEGINNING; AND MORE PARTICULARLY DELINEATED ON RECORD OF SURVEY MAP RECORDED
FEBRUARY 15, 1955 IN BOOK 41 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA RECORDS,
AS DOCUMENT NO. 35415 ON FILE IN FILE 4 OF RECORD OF SURVEYS, PAGE 25, CLARK
COUNTY, NEVADA RECORDS.

 

AND

 

TOGETHER WITH LOT THIRTY-NINE (39) OF DESERT INN COUNTRY CLUB ESTATES, AS SHOWN
BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGE 36 AND 36A, IN THE OFFICE OF THE
COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE NORTHERLY NINE (9) FEET OF THE ORIGINAL TWAIN
AVENUE AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK 3 OF
PLATS, PAGE 36 AND 36A, CLARK COUNTY, NEVADA, RECORDS, LYING IN FRONT OF AND
ADJACENT TO THE ORIGINAL LOT 39, AS CONVEYED TO DESERT INN OPERATION CO. BY DEED
FROM THE BOARD OF CLARK COUNTY COMMISSIONERS OF CLARK COUNTY, RECORDED APRIL 22,
1957, AS DOCUMENT NO. 104199 IN BOOK 126 OF OFFICIAL RECORDS, IN THE OFFICE OF
THE COUNTY RECORDER OF CLARK COUNTY, NEVADA, TO BE USED FOR THE CONSTRUCTION OF
CURBS, GUTTERS, SIDEWALKS, SERVICE ROAD, DECORATING FENCES AND LANDSCAPING
PURPOSES ONLY.

 

AND

 

TOGETHER WITH ALL OF ORIGINAL LOT FORTY (40) OF DESERT INN COUNTRY CLUB ESTATES,
AS SHOWN BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGE 36A, IN THE OFFICE OF
THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

TOGETHER WITH A PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16, TOWNSHIP
21 SOUTH, RANGE 61 EAST, M.D.M., LYING NORTHERLY OF SAID LOT NO. 40, BEING A
UNIFORM STRIP OF LAND 11 FEET IN WIDTH AND ADJACENT TO THE NORTH LINE OF SAID
LOT NO. 40 AND MORE PARTICULARLY DELINEATED ON THE RECORD OF SURVEY PLATS, (LOTS
39-60 INCLUSIVE) RECORDED IN FILE NO. 7, PAGE 6, OF REGISTERED PROFESSIONAL
ENGINEERS SURVEYS, CLARK COUNTY, NEVADA RECORDS.

 

TOGETHER WITH THE PORTION OF THE NORTHERLY 9 FEET OF THE ORIGINAL TWAIN AVENUE
AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK 3 OF PLATS,
PAGE 36 AND 36A, CLARK COUNTY, NEVADA, RECORDS, LYING SOUTH OF AND ADJACENT TO
THE ORIGINAL LOT NO. 40.

 

A-14



--------------------------------------------------------------------------------

AND

 

TOGETHER WITH LOT FORTY-ONE (41) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY
MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH A PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16, TOWNSHIP
21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, LYING NORTHERLY OF SAID
LOT FORTY ONE (41) BEING A UNIFORM STRIP OF LAND 11 FEET IN WIDTH AND ADJACENT
TO THE NORTH LINE OF SAID LOT FORTY-ONE (41), MORE PARTICULARLY DELINEATED ON
THE RECORD OF SURVEY PLAT RECORDED IN FILE 7 OF RECORD OF SURVEYS, PAGE 6, OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE NORTHERLY NINE (9) FEET OF THE ORIGINAL TWAIN
AVENUE AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK 3 OF
PLATS, PAGES 36-36A, LYING SOUTH OF AND ADJACENT TO THE ORIGINAL LOT FORTY-ONE
(41).

 

AND

 

TOGETHER WITH LOT FORTY-TWO (42) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY
MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH A PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16, TOWNSHIP
21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, LYING NORTHERLY OF SAID
LOT FORTY-TWO (42), BEING A UNIFORM STRIP OF LAND 11 FEET IN WIDTH AND ADJACENT
TO THE NORTH LINE OF SAID LOT FORTY-TWO (42), MORE PARTICULARLY DELINEATED ON
THE RECORD OF SURVEY PLAT RECORDED IN FILE 7 OF RECORD OF SURVEYS, PAGE 6, OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

TOGETHER WITH THE PORTION OF THAT NORTHERLY NINE (9) FEET OF THE ORIGINAL TWAIN
AVENUE AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK 3 OF
PLATS, PAGES 36-36A, LYING SOUTH OF AND ADJACENT TO THE ORIGINAL LOT FORTY TWO
(42).

 

AND

 

TOGETHER WITH ALL OF ORIGINAL LOT FORTY-THREE (43) OF DESERT INN COUNTRY CLUB
ESTATES, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGE 36 AND 36A, IN
THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

 

A-15



--------------------------------------------------------------------------------

TOGETHER WITH A PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16, TOWNSHIP
21 SOUTH, RANGE 61 EAST, M.D.M., LYING NORTHERLY OF SAID LOT 43, BEING A UNIFORM
STRIP OF LAND 11 FEET IN WIDTH AND ADJACENT TO THE NORTH LINE OF SAID LOT 43
MORE PARTICULARLY DELINEATED ON THE RECORD OF SURVEY PLAT, (LOTS 39-60
INCLUSIVE) RECORDED IN FILE NO. 7, PAGE 6, REGISTERED PROFESSIONAL ENGINEERS
SURVEYS, CLARK COUNTY, NEVADA RECORDS.

 

TOGETHER WITH THE PORTION OF THE NORTHERLY 9 FEET OF THE ORIGINAL TWAIN AVENUE
AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK 3 OF PLATS,
PAGE 36 AND 36A, CLARK COUNTY, NEVADA, RECORDS, LYING THE FRONT OF AND ADJACENT
TO THE ORIGINAL LOT NO. 43.

 

AND

 

TOGETHER WITH LOT FORTY-FOUR (44) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN
BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, CLARK COUNTY, NEVADA,
RECORDS, TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION
16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., LYING NORTHERLY OF SAID LOT 44,
BEING A UNIFORM STRIP OF LAND 11 FEET IN WIDTH AND ADJACENT TO THE NORTH LINE OF
SAID LOT 44 AND MORE PARTICULARLY DELINEATED ON THE RECORD OF SURVEY PLAT, (LOTS
39-60 INCLUSIVE), RECORDED IN FILE NO. 7, PAGE 6, OF REGISTERED PROFESSIONAL
ENGINEERS SURVEYS, CLARK COUNTY, NEVADA RECORDS.

 

ALSO THAT PORTION OF THE NORTHERLY 9 FEET OF THE ORIGINAL TWAIN AVENUE AS SHOWN
BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK 3 OF PLATS, PAGES
36-36A, CLARK COUNTY, NEVADA RECORDS LYING IN FRONT OF AND ADJACENT TO THE
ORIGINAL LOT NO. 44, AS CONVEYED TO DESERT INN OPERATING COMPANY BY DEED FROM
THE BOARD OF COUNTY COMMISSIONERS OF CLARK COUNTY, NEVADA, RECORDED APRIL 22,
1957 AS DOCUMENT NO. 104199 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA RECORDS,
TO BE USED BY SAID GRANTEES SOLEY FOR THE CONSTRUCTIO OF CURBS, GUTTERS,
SIDEWALKS, SERVICE ROADS, DECORATING FENCES AND LANDSCAING PURPOSES, AND FOR NO
OTHER PURPOSE OR PURPOSES WHATSOEVER.

 

AND

 

TOGETHER WITH LOT FORTY-FIVE (45) OF DESERT INN COUNTRY CLUB ESTATES, AS SHOWN
BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, CLARK COUNTY, NEVADA
RECORDS, TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION
16, TOWNSHIP 21 SOUTH, RANGE 61

 

A-16



--------------------------------------------------------------------------------

EAST, M.D.M., LYING NORTHERLY OF SAID LOT 45, BEING A UNIFORM STRIP OF LAND 11
FEET IN WIDTH AND ADJACENT TO THE NORTH LINE OF SAID LOT 45 AND MORE
PARTICULARLY DELINEATED ON THE RECORD OF SURVEY PLAT (LOTS 39 TO 60 INCLUSIVE)
RECORDED IN FILE NO. 7, PAGE 6, OF REGISTERED PROFESSIONAL ENGINEERS SURVEYS,
CLARK COUNTY, NEVADA RECORDS.

 

ALSO THAT PORTION OF THE NORTHERLY 9 FEET OF THE ORIGINAL TWAIN AVENUE AS SHOWN
BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK 3 OF PLATS, PAGES
36-36A, CLARK COUNTY, NEVADA RECORDS, LYING IN FRONT OF AND ADJACENT TO THE
ORIGINAL LOT 45, AS CONVEYED TO DESERT INN OPERATING COMPANY BY DEED FROM THE
BOARD OF COMMISSIONERS OF CLARK COUNTY, NEVADA, RECORDED APRIL 22, 1957 AS
DOCUMENT NO. 104199 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA RECORDS, TO BE
USED BY SAID GRANTEES SOLEY FOR THE CONSTRUCTIO OF CURBS, GUTTERS, SIDEWALKS,
SERVICE ROADS, DECORATING FENCES AND LANDSCAING PURPOSES, AND FOR NO OTHER
PURPOSE OR PURPOSES WHATSOEVER.

 

AND

 

TOGETHER WITH LOT FORTY-SIX (46) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY
MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH A PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16, TOWNSHIP
21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, LYING NORTHERLY OF SAID
LOT FORTY-SIX (46) BEING A UNIFORM STRIP OF LAND 11 FEET IN WIDTH AND ADJACENT
TO THE NORTH LINE OF SAID LOT FORTY-SIX (46), MORE PARTICULARLY DELINEATED ON
THE RECORD OF SURVEY PLAT RECORDED IN FILE 7 OF RECORD OF SURVEYS, PAGE 6, OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

ALSO TOGETHER WITH THE PORTION OF THE NORTHERLY NINE (9) FEET OF THE ORIGINAL
TWAIN AVENUE AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK
3 OF PLATS, PAGES 36-36A, LYING SOUTH OF AND ADJACENT TO THE ORIGINAL LOT
FORTY-SIX (46).

 

AND

 

TOGETHER LOT FORTY-SEVEN (47) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY
MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH A PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16, TOWNSHIP
21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, LYING NORTHERLY OF SAID
LOT FORTY-SEVEN (47) BEING A UNIFORM STRIP OF

 

A-17



--------------------------------------------------------------------------------

LAND 11 FEET IN WIDTH AND ADJACENT TO THE NORTH LINE OF SAID LOT FORTY (47),
MORE PARTICULARLY DELINEATED ON THE RECORD OF SURVEY PLAT RECORDED IN FILE 7 OF
RECORD OF SURVEYS, PAGE 6, OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

TOGETHER WITH THAT PORTION OF THE NORTHERLY NINE (9) FEET OF THE ORIGINAL TWAIN
AVENUE AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK 3 OF
PLATS, PAGES 36-36A, LYING SOUTH OF AND ADJACENT TO THE ORIGINAL LOT FORTY-SEVEN
(47).

 

AND

 

TOGETHER WITH ALL OF ORIGINAL LOT NO. FORTY-EIGHT (48) IN DESERT INN COUNTRY
CLUB ESTATES, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGE 36A,
CLARK COUNTY, NEVADA RECORDS.

 

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. & M., NEVADA, LYING NORTHERLY OF SAID
LOT FORTY-EIGHT (48), BEING A UNIFORM STRIP OF LAND ELEVEN (11) FEET IN WIDTH
AND ADJACENT TO THE NORTH LINE OF SAID LOT FORTY-EIGHT (48), MORE PARTICULARLY
DELINEATED ON THE RECORD OF SURVEY PLAT (LOTS THIRTY-NINE (39) TO SIXTY (60),
INCLUSIVE) RECORDED IN FILE NO. 7, PAGE 6 OF REGISTERED PROFESSIONAL ENGINEERS
SURVEYS, CLARK COUNTY, NEVADA RECORDS.

 

ALSO THAT PORTION OF THE NORTHERLY NINE (9) FEET OF THE ORIGINAL TWAIN AVENUE AS
SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK 3 OF PLATS,
PAGES 36 AND 36A, CLARK COUNTY, NEVADA, RECORDS, LYING IN FRONT OF AND ADJACENT
TO THE ORIGINAL LOT FORTY-EIGHT (48), AS CONVEYED TO DESERT INN OPERATING
COMPANY, BY DEED FROM THE BOARD OF COUNTY COMMISSIONERS OF CLARK COUNTY, NEVADA,
RECORDED APRIL 22, 1957 AS DOCUMENT NO. 104199 IN BOOK 126 OF OFFICIAL RECORDS,
IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA RECORDS.

 

AND

 

TOGETHER WITH LOT FORTY-NINE (49) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN
BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36 AND 36A, IN THE OFFICE OF
THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

TOGETHER WITH A PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16, TOWNSHIP
21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, LYING NORTHERLY OF SAID
LOT FORTY-NINE (49), BEING A UNIFORM STRIP OF LAND 11 FEET IN WIDTH AND ADJACENT
TO THE NORTH LINE OF SAID LOT FORTY-NINE (49), MORE PARTICULARLY DELINEATED ON
THE RECORD OF SURVEY PLAT RECORDED IN FILE 7 OF RECORD OF SURVEYS, PAGE 6, OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

A-18



--------------------------------------------------------------------------------

ALSO TOGETHER WITH THAT PORTION OF THE NORTHERLY NINE (9) FEET OF THE ORIGINAL
TWAIN AVENUE AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK
3 OF PLATS, PAGES 36-36A, LYING SOUTH OF AND ADJACENT TO THE ORIGINAL LOT
FORTY-NINE (49).

 

AND

 

TOGETHER WITH LOT FIFTY (50) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY MAP
THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE COUNTY
RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH A PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16, TOWNSHIP
21 SOUTH, RANGE 61 EAST, M.D.M.,CLARK COUNTY, NEVADA, LYING NORTHERLY OF SAID
LOT FIFTY (50), BEING A UNIFORM STRIP OF LAND 11 FEET IN WIDTH AND ADJACENT TO
THE NORTH LINE OF SAID LOT FIFTY (50), MORE PARTICULARLY DELINEATED ON THE
RECORD OF SURVEY PLAT RECORDED IN FILE NO. 7 OF RECORD OF SURVEYS, PAGE 6, OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

ALSO TOGETHER WITH THAT PORTION OF THE NORTHERLY NINE (9) FEET OF THE ORIGINAL
TWAIN AVENUE AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK
3 OF PLATS, PAGES 36-36A, LYING SOUTH OF AND ADJACENT TO THE ORIGINAL LOT FIFTY
(50).

 

AND

 

TOGETHER WITH LOT FIFTY-ONE (51) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY
MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH A PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16, TOWNSHIP
21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, LYING NORTHERLY OF SAID
LOT FIFTY-ONE (51) BEING A UNIFORM STRIP OF LAND 11 FEET IN WIDTH AND ADJACENT
TO THE NORTH LINE OF SAID LOT FIFTY-ONE (51), MORE PARTICULARLY DELINEATED ON
THE RECORD OF SURVEY PLAT RECORDED IN FILE NO. 7 OF RECORD OF SURVEYS, PAGE 6,
OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

ALSO TOGETHER WITH THAT PORTION OF THE NORTHERLY NINE (9) FEET OF THE ORIGINAL
TWAIN AVENUE AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK
3 OF PLATS, PAGES 36-36A, LYING SOUTH OF AND ADJACENT TO THE ORIGINAL LOT
FIFTY-ONE (51).

 

A-19



--------------------------------------------------------------------------------

AND

 

TOGETHER WITH LOT FIFTY-TWO (52) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY
MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH A PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16, TOWNSHIP
21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, LYING NORTHERLY OF SAID
LOT FIFTY-TWO (52) BEING A UNIFORM STRIP OF LAND 11 FEET IN WIDTH AND ADJACENT
TO THE NORTH LINE OF SAID LOT FIFTY-TWO (52), MORE PARTICULARLY DELINEATED ON
THE RECORD OF SURVEY PLAT RECORDED IN FILE 7 OF RECORD OF SURVEYS, PAGE 6, OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

ALSO TOGETHER WITH THAT PORTION OF THE NORTHERLY NINE (9) FEET OF THE ORIGINAL
TWAIN AVENUE AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK
3 OF PLATS, PAGES 36-36A, LYING SOUTH OF AND ADJACENT TO THE ORIGINAL LOT
FIFTY-TWO (52).

 

AND

 

TOGETHER WITH LOT FIFTY (53) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY MAP
THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE COUNTY
RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH A PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16, TOWNSHIP
21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, LYING NORTHERLY OF SAID
LOT FIFTY-THREE (53) BEING A UNIFORM STRIP OF LAND 11 FEET IN WIDTH AND ADJACENT
TO THE NORTH LINE OF SAID LOT FIFTY-THREE (53), MORE PARTICULARLY DELINEATED ON
THE RECORD OF SURVEY PLAT RECORDED IN FILE NO. 7 OF RECORD OF SURVEYS, PAGE 6,
OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

ALSO TOGETHER WITH THAT PORTION OF THE NORTHERLY NINE (9) FEET OF THE ORIGINAL
TWAIN AVENUE AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK
3 OF PLATS, PAGES 36-36A, LYING SOUTH OF AND ADJACENT TO THE ORIGINAL LOT
FIFTY-THREE (53).

 

AND

 

TOGETHER WITH LOT FIFTY-FOUR (54) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN
BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH A PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16, TOWNSHIP
21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA,

 

A-20



--------------------------------------------------------------------------------

LYING NORTHERLY OF SAID LOT FIFTY-FOUR (54) BEING A UNIFORM STRIP OF LAND 11
FEET IN WIDTH AND ADJACENT TO THE NORTH LINE OF SAID LOT FIFTY-FOUR (54), MORE
PARTICULARLY DELINEATED ON THE RECORD OF SURVEY PLAT RECORDED IN FILE 7 OF
RECORD OF SURVEYS, PAGE 6, OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

ALSO TOGETHER WITH THAT PORTION OF THE NORTHERLY NINE (9) FEET OF THE ORIGINAL
TWAIN AVENUE AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK
3 OF PLATS, PAGES 36-36A, LYING SOUTH OF AND ADJACENT TO THE ORIGINAL LOT
FIFTY-FOUR (54).

 

AND

 

TOGETHER WITH LOT FIFTY-FIVE (55) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN
BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH A PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16, TOWNSHIP
21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, LYING NORTHERLY OF SAID
LOT FIFTY-FIVE (55) BEING A UNIFORM STRIP OF LAND 11 FEET IN WIDTH AND ADJACENT
TO THE NORTH LINE OF SAID LOT FIFTY-FIVE (55), MORE PARTICULARLY DELINEATED ON
THE RECORD OF SURVEY PLAT RECORDED IN FILE 7 OF RECORD OF SURVEYS, PAGE 6, OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

ALSO TOGETHER WITH THAT PORTION OF THE NORTHERLY NINE (9) FEET OF THE ORIGINAL
TWAIN AVENUE AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK
3 OF PLATS, PAGES 36-36A, LYING SOUTH OF AND ADJACENT TO THE ORIGINAL LOT
FIFTY-FIVE (55).

 

AND

 

TOGETHER WITH LOT FIFTY-SIX (56) IN DESERT INN COUNTRY CLUB ESTATES, AS SHOWN BY
MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGES 36-36A, IN THE OFFICE OF THE
COUNTY RECORDER, CLARK COUNTY, NEVADA.

 

TOGETHER WITH A PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16, TOWNSHIP
21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, LYING NORTHERLY OF SAID
LOT FIFTY-SIX (56) BEING A UNIFORM STRIP OF LAND 11 FEET IN WIDTH AND ADJACENT
TO THE NORTH LINE OF SAID LOT FIFTY-SIX (56), MORE PARTICULARLY DELINEATED ON
THE RECORD OF SURVEY PLAT RECORDED IN FILE 7 OF RECORD OF SURVEYS, PAGE 6, OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

ALSO TOGETHER WITH THAT PORTION OF THE NORTHERLY NINE (9) FEET OF THE ORIGINAL
TWAIN AVENUE AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK
3 OF PLATS, PAGES 36-36A, LYING SOUTH OF AND ADJACENT TO THE ORIGINAL LOT
FIFTY-SIX (56).

 

A-21



--------------------------------------------------------------------------------

AND

 

TOGETHER WITH ALL OF ORIGINAL LOT NO. FIFTY-SEVEN (57) IN DESERT INN COUNTRY
CLUB ESTATES, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGE 36A,
CLARK COUNTY, NEVADA RECORDS.

 

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., LYING NORTHERLY OF SAID LOT NO.
FIFTY-SEVEN (57), BEING A UNIFORM STRIP OF LAND ELEVEN (11) FEET IN WIDTH AND
ADJACENT TO THE NORTH LINE OF SAID LOT NO. FIFTY-SEVEN (57), MORE PARTICULARLY
DELINEATED ON THE RECORD OF SURVEY PLAT (LOTS THIRTY-NINE (39) TO SIXTY (60),
INCLUSIVE) RECORDED IN FILE NO. 7, PAGE 6 OF REGISTERED PROFESSIONAL ENGINEERS
SURVEYS, CLARK COUNTY, NEVADA RECORDS.

 

TOGETHER WITH THAT PORTION OF THE NORTHERLY NINE (9) FEET OF THE ORIGINAL TWAIN
AVENUE, AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES, ON FILE IN BOOK 3 OF
PLATS, PAGE 36 AND 36A, CLARK COUNTY, NEVADA, RECORDS, LYING SOUTH OF AND
ADJACENT TO THE ORIGINAL LOT NO. FIFTY-SEVEN (57).

 

AND

 

TOGETHER WITH ALL OF THE ORIGINAL LOT FIFTY-EIGHT (58) OF DESERT INN COUNTRY
CLUB ESTATES, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 3 OF PLATS, PAGE 36A,
CLARK COUNTY, NEVADA RECORDS.

 

TOGETHER WITH A PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16, TOWNSHIP
21 SOUTH, RANGE 61 EAST, M.D.M., LYING NORTHERLY OF SAID LOT FIFTY-EIGHT (58),
BEING A UNIFORM STRIP OF LAND ELLEVEN (11) FEET IN WIDTH AND ADJACENT TO THE
NORTH LINE OF SAID LOT FIFTY-EIGHT (58), AND MORE PARTICULARLY DELINEATED ON THE
RECORD OF SURVEY PLAT (LOTS THIRTY-NINE (39) TO SIXTY (60), INCLUSIVE), RECORDED
IN FILE NUMBER 7, PAGE 6 OF REGISTERED PROFESSIONAL ENGINEERS SURVEYS, CLARK
COUNTY, NEVADA RECORDS.

 

ALSO, THAT PORTION OF THE NORTHERLY NINE (9) FEET OF THE ORIGINAL TWAIN AVENUE
AS SHOWN BY MAP OF DESERT INN COUNTRY CLUB ESTATES ON FILE IN BOOK 3 OF PLATS,
PAGES 36 AND 36A, CLARK COUNTY, NEVADA, RECORDS, LYING IN FRONT OF AND ADJACENT
TO THE ORIGINAL LOT FIFTY-EIGHT (58).

 

A-22



--------------------------------------------------------------------------------

EXCEPTING THEREFROM THAT PORTION OF THE NORTHEAST QUARTER (NE 1/4) OF SECTION
16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., NEVADA, DESCRIBED BY METES AND
BOUNDS AS FOLLOWS:

 

BEGINNING AT A POINT DISTANT NORTH 89°06’35” WEST 380 FEET AND SOUTH 00°53’56”
WEST 190 FEET FROM THE NORTHEAST CORNER OF THE SAID SECTION 16; THENCE EAST A
DISTANCE OF 15 FEET TO A POINT; THENCE SOUTH A DISTANCE OF 30 FEET TO A POINT;
THENCE WEST A DISTANCE OF 15 FEET TO A POINT; THENCE NORTH A DISTANCE OF 30 FEET
TO THE POINT OF BEGINNING.

 

FURTHER EXCEPTING THEREFROM THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF
SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., NEVADA, DESCRIBED BY METES
AND BOUNDS AS FOLLOWS:

 

BEGINNING AT A POINT DISTANT SOUTH 89°06’35” EAST 1535 FEET AND SOUTH 00°53’56”
WEST 1220 FEET FROM THE NORTHWEST CORNER OF THE SAID NE ¼ SECTION 16; THENCE
EAST A DISTANCE OF 85 FEET TO A POINT; THENCE SOUTH A DISTANCE OF 85 FEET TO A
POINT; THENCE WEST A DISTANCE OF 85 FEET TO A POINT; THENCE NORTH A DISTANCE OF
85 FEET TO THE POINT OF BEGINNING.

 

TOGETHER WITH AN EASEMENT FOR A SEWER PRESSURE LINE DESCRIBED AS FOLLOWS:

 

THAT PORTION OF THE NORTHEAST QUARTER OF (NE ¼) OF SECTION 16, TOWNSHIP 21
SOUTH, RANGE 61 EAST, M.D.M., NEVADA BEING FIVE (5) FEET ON EACH SIDE OF THE
FOLLOWING DESCRIBED CENTER LINE BEGINNING AT A POINT DISTANT NORTH 89°06’04”
WEST 203 FEET AND SOUTH 0°51’50” WEST 225 FEET FROM THE NORTHEAST CORNER OF THE
SAID NE ¼ SECTION 16; THENCE A SOUTH 42°00’ WEST A DISTANCE OF 1350 FEET TO THE
WATER REFINING PLANT.

 

FURTHER EXCEPTING THEREFROM SAID LAND AS CONVEYED TO CLARK COUNTY BY DEED
RECORDED FEBRUARY 20, 2003 IN BOOK 20030220 AS DOCUMENT NO. 01452 OF OFFICIAL
RECORDS.

 

PARCEL V:

 

THAT PORTION OF THE NORTHEAST QUARTER (NE 1/4) OF SECTION 16, TOWNSHIP 21 SOUTH,
RANGE 61 EAST, M.D.M., NEVADA, DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

 

BEGINNING AT A POINT DISTANT NORTH 89°06’35” WEST 380 FEET AND SOUTH 00°53’56”
WEST 190 FEET FROM THE NORTHEAST CORNER OF THE SAID SECTION 16; THENCE EAST A
DISTANCE OF 15 FEET TO A POINT; THENCE SOUTH A DISTANCE OF 30 FEET TO A POINT;
THENCE WEST A DISTANCE OF 15 FEET TO A POINT; THENCE NORTH A DISTANCE OF 30 FEET
TO THE POINT OF BEGINNING.

 

A-23



--------------------------------------------------------------------------------

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., NEVADA, DESCRIBED BY METES AND BOUNDS
AS FOLLOWS:

 

BEGINNING AT A POINT DISTANT SOUTH 89°06’35” EAST 1535 FEET AND SOUTH 00°53’56”
WEST 1220 FEET FROM THE NORTHWEST CORNER OF THE SAID NE ¼ SECTION 16; THENCE
EAST A DISTANCE OF 85 FEET TO A POINT; THENCE SOUTH A DISTANCE OF 85 FEET TO A
POINT; THENCE WEST A DISTANCE OF 85 FEET TO A POINT; THENCE NORTH A DISTANCE OF
85 FEET TO THE POINT OF BEGINNING.

 

TOGETHER WITH AN EASEMENT FOR A SEWER PRESSURE LINE DESCRIBED AS FOLLOWS:

 

THAT PORTION OF THE NORTHEAST QUARTER OF (NE ¼) OF SECTION 16, TOWNSHIP 21
SOUTH, RANGE 61 EAST, M.D.M., NEVADA BEING FIVE (5) FEET ON EACH SIDE OF THE
FOLLOWING DESCRIBED CENTER LINE BEGINNING AT A POINT DISTANT NORTH 89°06’04”
WEST 203 FEET AND SOUTH 0°51’50” WEST 225 FEET FROM THE NORTHEAST CORNER OF THE
SAID NE ¼ SECTION 16; THENCE A SOUTH 42°00’ WEST A DISTANCE OF 1350 FEET TO THE
WATER REFINING PLANT.

 

A-24